2022 WI 52

                  SUPREME COURT          OF    WISCONSIN
CASE NO.:              2019AP299 & 2019AP534


COMPLETE TITLE:        Friends of the Black River Forest and Claudia
                       Bricks,
                                 Petitioners-Appellants,
                            v.
                       Kohler Company,
                                 Intervenor-Respondent-Petitioner,
                       Wisconsin Department of Natural Resources and
                       Natural Resources Board,
                                 Respondents-Respondents-Cross
                                 Petitioners.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 394 Wis. 2d 523, 950 N.W.2d 685
                                    (2020 – unpublished)

OPINION FILED:         June 30, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 1, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Sheboygan & Dane
   JUDGE:              Edward L. Stengel & Stephen E. Ehlke

JUSTICES:
REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN,
JJ., joined. HAGEDORN, J., filed a concurring opinion. KAROFSKY,
J., filed a dissenting opinion, in which ANN WALSH BRADLEY and
DALLET, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the intervenor-respondent-petitioner, there were briefs
filed by Deborah C. Tomczyk, Jessica Hutson Polakowski, Monica
A. Mark, and Reinhart Boerner Van Deuren S.C., Madison. There
was an oral argument by Eric A. Shumsky.
       For   the    respondents-respondents-cross-petitioners,        there
were   briefs      filed   by   Gabe   Johnson-Karp,   assistant   attorney
general, with whom on the briefs was Joshua L. Kaul, attorney
general. There was an oral argument by Gabe Johnson-Karp.


       For the petitioners-appellants, there was a brief filed by
Christa O. Westerberg, Leslie A. Freehil, Aaron G. Dumas and
Pines Bach LLP, Madison. There was an oral argument by Christa O
Westerberg.


       Amicus curiae briefs were filed by Katie Nekola and Evan
Feinauer for Clean Wisconsin, Inc.




                                        2
                                                                   2022 WI 52
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.    2019AP299 & 2019AP534
(L.C. No.   2018CV178 & 2018CV2301)

STATE OF WISCONSIN                       :            IN SUPREME COURT

Friends of the Black River Forest and Claudia
Bricks,

            Petitioners-Appellants,

      v.
                                                                FILED
Kohler Company,
                                                           JUN 30, 2022
            Intervenor-Respondent-Petitioner,
                                                              Sheila T. Reiff
Wisconsin Department of Natural Resources and              Clerk of Supreme Court
Natural Resources Board,

            Respondents-Respondents-Cross

            Petitioners.



REBECCA GRASSL BRADLEY, J., delivered the majority opinion of
the Court, in which ZIEGLER, C.J., ROGGENSACK, and HAGEDORN,
JJ., joined. HAGEDORN, J., filed a concurring opinion. KAROFSKY,
J., filed a dissenting opinion, in which ANN WALSH BRADLEY and
DALLET, JJ., joined.




      REVIEW of a decision of the Court of Appeals.           Reversed.



      ¶1    REBECCA GRASSL BRADLEY, J.       Kohler Company (Kohler),
the Natural Resources Board (the Board), and the Department of
                                                       No.    2019AP299 & 2019AP534



Natural Resources (the Department) seek review of a court of

appeals    decision1     reversing    orders    of     the   circuit   court    for

Sheboygan and Dane Counties dismissing challenges by the Friends

of the Black River Forest and Claudia Bricks (collectively, the

Friends) to a land exchange between Kohler and the Department.2

Kohler asserts the Friends do not have standing to challenge the

Board's land swap decision under Wis. Stat. §§ 227.52 and 227.53

(2017–18)3 because their alleged injuries satisfy neither the

"injury-in-fact" nor the "zone of interests" elements of the

two-part standing analysis, both of which must be satisfied in

order to establish standing.          Kohler claims the court of appeals

decision    unlawfully     expanded    the     zone,    opening    the   door   to

challenges of any agency decision related to the management of

state-owned     lands.      The   Department         separately    contends     the

Friends lack standing under the "zone of interests" prong.

     ¶2     We hold the Friends lack standing to challenge the

land transfer decision.           We assume without deciding that the

Friends allege sufficient injuries under the "injury-in-fact"
element    of   the    standing   test.        While    historically     we    have

labeled the second prong of the test as a "zone of interests"

     1 Friends of the Black River Forest v. DNR, Nos. 2019AP299 &
2019AP534, unpublished slip op. (Wis. Ct. App. Sept. 15, 2020)
(per curiam).
     2 The Honorable L. Edward Stengel, Sheboygan County Circuit
Court, and the Honorable Stephen E. Ehlke, Dane County Circuit
Court, presided.
     3 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                       2
                                                    No.    2019AP299 & 2019AP534



inquiry   in    line    with    federal        standing    principles,        this

nomenclature has no basis in the text of Wis. Stat. §§ 227.52 or

227.534   and   does   not    accurately    describe      the    test    we   have

consistently applied.         We ground our decision instead in our

well-established       formulation       for     standing        to     challenge

administrative decisions, which requires the alleged injury to

adversely affect "an interest which the law recognizes or seeks

to regulate or protect."        Waste Mgmt. of Wis., Inc. v. DNR, 144

Wis. 2d 499,    505,    424    N.W.2d 685       (1988);    see    also     Foley-

Ciccantelli v. Bishop's Grove Condominium Ass'n, Inc., 2011 WI

     4 Evidently dissatisfied with the outcome in this case,
Justice Karofsky launches a diatribe against textualism.
Dissent, ¶¶71-73.      Justice Karofsky mimics Justice Dallet's
disparagement of textualism and the canons of statutory
construction the approach employs as comprising "'a rhetorical
smokescreen' obscuring a result-oriented analysis."     Id., ¶73;
James v. Heinrich, 2021 WI 58, ¶23 n.12, 397 Wis. 2d 517, 960
N.W.2d 350. Like Justice Dallet, Justice Karofsky fundamentally
"misunderstands how to interpret legal texts."         James, 397
Wis. 2d 517, ¶23 n.12. Justice Karofsky thinks textualism means
judges "[j]ust read and apply the law as written.          Simple,
right?"     Dissent, ¶72.      Justice Karofsky's conception of
textualism is uninformed.      "[N]either written words nor the
sounds that the written words represent have any inherent
meaning. Nothing but conventions and contexts cause a symbol or
sound to convey a particular idea." James, 397 Wis. 2d 517, ¶23
n.12 (quoting Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts xxvii (2012)). Textualism and the
canons which guide its application "represent 'a generally
agreed-on approach to the interpretation of legal texts.'"
Id. (quoting     Scalia    &    Garner,   supra,    at     xxvii).
Justice Karofsky's "marginalization of their role flies in the
face of centuries of jurisprudence and her proffered method of
statutory interpretation falls on the fringes of acceptable
approaches, far outside of the judicial mainstream."           Id.
"'[L]egislators enact; judges interpret' and the canons simply
'explain how [judges] should perform this task.'" Id. (quoting
Scalia & Garner, supra, at xxx).

                                     3
                                                                  No.    2019AP299 & 2019AP534



36, ¶55, 333 Wis. 2d 402, 797 N.W.2d 789 (lead opinion) ("[T]he

question       is     whether    the       party's        asserted       injury     is    to   an

interest        protected         by        a        statutory          or    constitutional

provision."); Fox v. DHSS, 112 Wis. 2d 514, 529, 334 N.W.2d 532

(1983)       ("[T]he      injury          must       be    to     a     legally        protected

interest.").

       ¶3      The     Friends       alleged         injuries         resulting        from    the

Board's        land     swap     decision            under       several        statutes       and

regulations, arguing the interests harmed fall within the zone

of interests protected or regulated by these laws.                                We disagree.

None of the statutes or regulations cited protect any legally

protected,       recognized,         or     regulated        interests       of   the     Friends

that would permit them to challenge the Board's decision as

"person[s] aggrieved."                 Accordingly, we reverse the court of

appeals.

                                     I.         BACKGROUND

                           A.        The Land Swap Decision

       ¶4      Kohler-Andrae State Park (the Park), located on the
Lake       Michigan    shoreline       in    Sheboygan          County,      borders      private

land owned by Kohler.                In 2014, Kohler revealed plans to build

an 18-hole golf course, which has since become the subject of

numerous       lawsuits,       including         this     one.5         In   June      2017,   the

Department          initiated    a     master        planning         process     to     consider

       See Friends of the Black River Forest v. DNR, 2021 WI App
       5

54, 964 N.W.2d 342; Kohler Co. v. DNR, No. 2021AP1187 (Wis. Ct.
App., Filed July 12, 2021); Friends of the Black River Forest v.
DNR, No. 2019CV000080 (Wis. Cir. Ct. Sheboygan Cnty., Filed Feb.
8, 2019).

                                                 4
                                                      No.    2019AP299 & 2019AP534



Kohler's request to use Park land for the proposed golf course.

As part of this process, on February 16, 2018 the Department

recommended    a     land   exchange    agreement     with    Kohler,      seeking

approvals from both the Board and the governor.

     ¶5     At its next meeting later that month and following

public    comment,    the   Board   first   determined       that    a   4.59-acre

parcel of upland woodland within the Park was "not being used

for any park functions" and was no longer needed for the state's

use for conservation purposes and therefore removed it from Park

boundaries.     The Board next approved an agreement between the

Department    and    Kohler   for   a   land   exchange,      under      which   the

Department would transfer the 4.59 acres to Kohler, in addition

to a 1.88-acre easement, in exchange for 9.5 acres of Kohler

land——including      upland   woodland,     crop    land,    and    a    building——

straddling the boundary of the Park.               Kohler planned to use the

4.59 acres for a maintenance facility and parking area, and the

easement for public access to the golf course.                      The agreement

required "[r]estrictions placed on the deed transferring title
to Kohler" in order to "ensure that" the transferred land "is

adequately    landscaped      and   screened,      that     its    use   will    not

compromise park aesthetics, and that its proposed future use

will be compatible with adjacent park uses."

B.   The Friends' Amended Petition and Circuit Court Proceedings

     ¶6     The Friends filed a Wis. Stat. ch. 227 petition in

Sheboygan County Circuit Court seeking review of the Board's

February 28, 2018 "vote to convey 4.89 acres of land within
Kohler-Andrae State Park to Kohler Co., as well as a 1.88 acre
                                        5
                                               No.    2019AP299 & 2019AP534



easement."6    Kohler intervened and filed a motion to dismiss

under Wis. Stat. § 227.56(3), arguing that the Friends were not

an "aggrieved" party because, as relevant here, they failed to

satisfy both the "injury in fact" and "zone of interest" prongs

of the test for Chapter 227 standing.           The Friends filed an

Amended   Petition,   identifying   the   following   alleged    injuries

from the land exchange:

     24. Petitioners are aggrieved by the Respondents'
     decisions to approve the land transaction.         The
     Respondents'     decision    permanently    eliminates
     Petitioners' opportunity to use land within Kohler
     Andrae State Park currently available to the public
     for recreation and enjoyment, which members of FBRF
     such as Ms. Felde and Ms. Bricks have used and enjoyed
     previously, and would continue to use and enjoy but
     for Respondents' decision.

     25. The    Respondents' decision   will  also  reduce
     habitat for and populations of plants, birds, and
     animals that are currently enjoyed by FBRF members
     such as Ms. Felde, as well as Ms. Bricks, harming
     their ability to observe wildlife and study nature in
     and around the park.

     26. The Respondents' decision will impact and reduce
     enjoyment of other resources used by FBRF members such
     as Ms. Felde, as well as Ms. Bricks, including areas
     of the park adjacent to the proposed road and
     maintenance facility.    Construction of Kohler Co.'s
     facility will harm the aesthetics of these adjacent

     6 The Friends also filed a common law certiorari action in
Dane County Circuit Court against the Board, challenging the
same land swap decision. Kohler and the Board moved to dismiss.
The Dane County Circuit Court dismissed the complaint under Wis.
Stat. § 802.06(2)(a)10.    This case was consolidated with the
Sheboygan County case on appeal, and the court of appeals
reversed and remanded the Dane County Circuit Court's decision,
concluding it erred in dismissing the complaint. Friends of the
Black River Forest, Nos. 2019AP299 & 2019AP534, at ¶3.

                                    6
                                                                No.     2019AP299 & 2019AP534


       areas and impair Petitioners' use and enjoyment of the
       areas for recreation and conservation.

       27. FBRF and its members, including Ms. Felde and Ms.
       Bricks, will be affected by increased traffic and
       noise   caused  in   and  around  the  park   by  the
       Respondents' decision, as Kohler Co.'s project is
       constructed and operated.

       28. FBRF and its members, including Ms. Felde and Ms.
       Bricks, are also interested in the Respondents
       following required procedures for state park planning
       that ensure uses in the park are properly classified
       to avoid user conflicts and preserve recreational and
       scenic   qualities,   and   are  aggrieved   by   the
       Respondents' decision to follow procedures in this
       case.
       ¶7     The   Sheboygan          County        Circuit    Court        determined      the

Friends lacked standing because the alleged injuries did not

flow   directly       from      the     land     swap       decision        and    accordingly

granted Kohler's motion to dismiss.                      Reasoning that "[t]he land

swap     agreement       does     not        clear    the    way      for    the     immediate

construction        of    the      proposed           golf     course        or    any     other

structures," the circuit court concluded the Friends failed to

meet the first element of the two-part test establishing that

they were aggrieved because none of the alleged injuries were a

direct      consequence      of    the       land     transfer.        Consequently,         the

court did not address the "zone of interests" element of the

standing analysis.

                    C.       The Court of Appeals' Decision

       ¶8     The court of appeals, in an unpublished, per curiam

opinion, reversed and remanded the decision of the Sheboygan

County      Circuit      Court         and     held     that    the      Friends         alleged
sufficient      injuries          to    satisfy        standing       under       Wis.     Stat.


                                                7
                                                            No.    2019AP299 & 2019AP534



§§ 227.52 and 227.53.           Friends of the Black River Forest v. DNR,

Nos. 2019AP299 & 2019AP534, unpublished slip op., ¶3 (Wis. Ct.

App. Sept. 15, 2020) (per curiam).                      That court determined the

alleged     injuries       included         "recreational,            aesthetic,     and

conservational injuries caused by the land exchange."                          Id., ¶17.

Looking "beyond the land exchange to the sequence of events that

has been set in motion," including Kohler's desired end result

of the construction of the golf course, the court of appeals

determined     the       Friends'         alleged        injuries      were      neither

hypothetical       nor     conjectural,           and      had    a     close     causal

relationship       "to     a     change     in      the     physical       environment

precipitated by the land exchange," satisfying the first element

of the standing inquiry.            Id., ¶¶19–27.

    ¶9       The   court       of   appeals       also     concluded     the     Friends

satisfied the "zone of interests" prong by alleging injuries to

interests    recognized        by   law,    including       Wis.      Stat.    §§ 23.11,

23.15, 27.01(1), and Wis. Admin. Code chs. NR 1 & 44.                               Id.,

¶¶28–32.     Kohler petitioned for review, the Department cross-
petitioned, and we granted both petitions.

                           II.      STANDARD OF REVIEW

    ¶10      "Whether a party has standing is a question of law

that we review independently."              City of Mayville v. DOA, 2021 WI

57, ¶15, 397 Wis. 2d 496, 960 N.W.2d 416 (citing Marx v. Morris,

2019 WI 34, ¶21, 386 Wis. 2d 122, 925 N.W.2d 112).                       In reviewing

a motion to dismiss a petition seeking judicial review of an

agency decision, we determine "whether a petition on its face
states    'facts    sufficient       to    show     that    the     petitioner     named
                                            8
                                                             No.    2019AP299 & 2019AP534



therein      is    aggrieved . . . by             the     decision     sought    to     be

reviewed.'"       Wisconsin's Env't Decade, Inc. v. Pub. Serv. Comm'n

of Wis. (WED I), 69 Wis. 2d 1, 8, 230 N.W.2d 243 (1975).

       ¶11   On review of a motion to dismiss for lack of standing,

the court must "take all facts alleged by [the petitioner] to be

true in determining whether he has standing to bring his claim."

McConkey v. Van Hollen, 2010 WI 57, ¶14 n.5, 326 Wis. 2d 1, 783

N.W.2d 855 (citing Repetti v. Sysco Corp., 2007 WI App 49, ¶2,

300 Wis. 2d 568, 730 N.W.2d 189).                   In evaluating a Wis. Stat.

ch.    227   motion     to     dismiss,      we    apply     "the    rules    that    the

allegations of the petition are assumed to be true; that the

allegations are entitled to a liberal construction in favor of

the petitioner; and that this court is not concerned with the

ability of the petitioner to prove the facts alleged at trial."

WED I, 69 Wis. 2d at 8–9.

                                     III. DISCUSSION

       ¶12   Because      Wisconsin's        current        standing      analysis      is

derived from federal standing principles, we begin there.                               We
then discuss the principles of standing under Wisconsin law,

including the two prongs of the standing test in the context of

a petition for judicial review under Wis. Stat. ch. 227.                             Next,

we    explain     how   the    "zone    of   interests"        prong    represents      an

improper     departure        from    Wisconsin         standing    principles    and    a

misnomer in the context of our well-established test.                           Finally,

assuming without deciding that the Friends' injuries satisfy the

"injury-in-fact" prong of the standing test, we conclude none of
the statutes or regulations cited by the Friends "recognize[] or
                                             9
                                                                   No.        2019AP299 & 2019AP534



seek[] to regulate or protect" the Friends' asserted interests.

Waste Mgmt., 144 Wis. 2d at 505.                           Accordingly, for purposes of

standing,       the       Friends      fail    to        establish     they      are      "person[s]

aggrieved"          within       the       meaning         of     Wis.        Stat.       §§ 227.52,

227.53(1),          and    227.01(9),          whose       "substantial             interests          are

adversely affected by a determination of" the Board.

                           A.     Federal Standing Principles

      ¶13      In     federal       court,          "[t]here       are        two     concepts         of

standing."          See, e.g., MainStreet Org. of Realtors v. Calumet

City, 505 F.3d 742, 744 (7th Cir. 2007).                               "There is Article III

standing,       which           requires       just        an     injury        in        fact,     and

'prudential'         standing,         a   more      complex,      judge-made             concept       of

standing. . . .            This doctrine precludes the federal courts from

exercising jurisdiction over some types of case[s] that Article

III would not forbid the courts to adjudicate."                                     Id. at 744–45.

Under     the       "irreducible           constitutional          minimum           of    standing"

identified by federal courts, a plaintiff "must have suffered or

be   imminently           threatened        with     a     concrete       and       particularized
'injury in fact' that is fairly traceable to the challenged

action    of     the       defendant        and      likely       to     be    redressed          by    a

favorable judicial decision."                            Lexmark Int'l, Inc. v. Static

Control     Components,           Inc.,       572    U.S.       118,   125      (2014)      (quoting

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)); see

also Bank of America Corp. v. City of Miami, 137 S. Ct. 1296,

1302 (2017).          This standing threshold arises from Article III,

which limits the jurisdiction of federal courts to "cases" or


                                                    10
                                                            No.     2019AP299 & 2019AP534



"controversies."        McConkey, 326 Wis. 2d 1, ¶15 n.6 (quoting U.S.

Const. art. III, § 2, cl. 1).

      ¶14   Apart from the "constitutional minimum" of an "injury

in fact" that is "fairly traceable" to the defendant's conduct

and   likely     to    be   "redressed      by    a   favorable          decision,"         see

Bennett     v.   Spear,      520   U.S.     154,      162     (1997),       "prudential

standing"    encompasses       "judicially        self-imposed           limits    on       the

exercise of federal jurisdiction . . . founded in concern about

the   proper——and       properly      limited——role         of     the    courts       in    a

democratic       society[.]"          Id.      (quotations          omitted).           The

"prudential standing" doctrine has traditionally included the

"zone of interests" inquiry, which first appeared in Association

of Data Processing Service Orgs., Inc. v. Camp, 397 U.S. 150

(1970) and its companion case, Barlow v. Collins, 397 U.S. 159

(1970).     See Bennett, 520 U.S. at 162–63.                      In Data Processing,

the   United     States     Supreme    Court      explained        that    a    plaintiff

challenging       an    administrative           agency      decision          under    the

Administrative Procedure Act (the APA) must meet the two-pronged
standing requirement, including suffering an "injury in fact"

within the "zone of interests to be protected or regulated by

the statute or constitutional guarantee in question."7                            397 U.S.

at 153.


      7The statutory language of the APA, interpreted by Data
Processing, provided, "A person suffering legal wrong because of
agency action, or adversely affected or aggrieved by agency
action within the meaning of a relevant statute, is entitled to
judicial review thereof."   5. U.S.C.A. § 702 (1964 ed., Supp.
IV).

                                          11
                                                              No.     2019AP299 & 2019AP534



    ¶15        The    United   States    Supreme           Court    later    clarified     in

Lexmark        that    the     "zone     of        interests"        inquiry        is   more

appropriately understood as a question of whether a cause of

action exists, rather than a matter of "prudential standing."

Lexmark, 572 U.S. at 127.               As framed by Lexmark, this inquiry

requires the Court to "determine, using traditional tools of

statutory       interpretation,        whether         a    legislatively           conferred

cause   of     action    encompasses      a        particular       plaintiff's       claim."

Id. (citing Steel Co. v. Citizens for Better Environment, 523

U.S. 83, 97 & n.2 (1998); Clarke v. Sec. Indus. Ass'n, 479 U.S.

388, 394–95 (1987); Holmes v. Sec. Inv. Prot. Corp., 503 U.S.

258, 288 (1992) (Scalia, J., concurring in judgment)).                                    The

Court elaborated:

    In   sum,   the   question   this    case    presents   is
    whether . . . [the plaintiff] has a cause of action
    under the statute.      That question requires us to
    determine the meaning of the congressionally enacted
    provision creating a cause of action. In doing so, we
    apply     traditional     principles      of     statutory
    interpretation. We do not ask whether in our judgment
    Congress should have authorized [the plaintiff's]
    suit,    but    whether    Congress     in     fact    did
    so. . . . Thus, this case presents a straightforward
    question of statutory interpretation:      Does the cause
    of action in [the statute] extend to [the plaintiff]?
Id. at 128-29.

    ¶16        In the context of the APA, the Lexmark Court explained

that the "lenient" zone-of-interests approach "is an appropriate

means     of    preserving      the     flexibility          of     the     APA's    omnibus

judicial-review provision, which permits suit for violations of
numerous statutes of varying character that do not themselves


                                              12
                                                              No.    2019AP299 & 2019AP534



include causes of action for judicial review."                                Id. at 130.

Nevertheless, the Court emphasized "that the breadth of the zone

of interests varies according to the provisions of law at issue,

so that what comes within the zone of interests of a statute for

purposes of obtaining judicial review of administrative action

under the 'generous review provisions' of the APA may not do so

for other purposes."              Id. at 130 (quoting Bennett, 520 U.S. at

163) (internal quotation marks omitted).                          Finally, the Lexmark

Court clarified that the zone of interests test "forecloses suit

only when a plaintiff's 'interests are so marginally related to

or inconsistent with the purposes implicit in the statute that

it cannot reasonably be assumed that' Congress authorized that

plaintiff to sue."               Id. (quoting Match-E-Be-Nash-She-Wish Band

of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012)).

                  B.        Standing Principles in Wisconsin

       ¶17     Federal law on standing is not binding in Wisconsin.

Foley-Ciccantelli,          333    Wis. 2d 402,        ¶46    n.23    (lead     op.);    see

also    id.,    ¶46    n.24      (citing    WED   I,    69     Wis. 2d at       11;   Metro
Builders Ass'n of Greater Milwaukee v. Village of Germantown,

2005 WI App 103, ¶13, 282 Wis. 2d 458, 698 N.W.2d 301) ("Federal

standing terminology has been used in cases that do not involve

constitutional challenges.").                 Because our state constitution

lacks    the      jurisdiction-limiting            language          of       its   federal

counterpart,       "standing        in     Wisconsin         is     not   a     matter   of

jurisdiction,         but   of    sound    judicial     policy."          McConkey,      326

Wis. 2d 1, ¶15 (citing Zehetner v. Chrysler Fin. Co., 2004 WI
App 80, ¶12, 272 Wis. 2d 628, 679 N.W.2d 919); see also Wis.
                                            13
                                                                      No.    2019AP299 & 2019AP534



Legis. v. Palm, 2020 WI 42, ¶12, 391 Wis. 2d 497, 942 N.W.2d 900

(quoting Schill v. Wis. Rapids Sch. Dist., 2010 WI 86, ¶38, 327

Wis. 2d 572,            786     N.W.2d 177              (lead     op.)).               Nevertheless,

Wisconsin has largely embraced federal standing requirements,

and    we    "look       to    federal         case       law    as    persuasive            authority

regarding standing questions."                      McConkey, 326 Wis. 2d 1, ¶15 n.7

(citing WED I, 69 Wis. 2d at 11).

       ¶18       Although       not       constitutionally              required,            we     have

described         our     two-step           standing       approach         as        "conceptually

similar to the analysis required by the federal rule."                                            WED I,

69    Wis. 2d at        10.         As   a    matter       of    "sound      judicial         policy,"

McConkey, 326 Wis. 2d 1, ¶15, typically our courts ask first

"whether the decision of the agency directly causes injury to

the interest of the petitioner" and second "whether the interest

asserted is recognized by law."                           WED I, 69 Wis. 2d at 10.                    We

likened      this       approach         to    the       federal       two-pronged            standing

inquiry: "(1) Does the challenged action cause the petitioner

injury      in    fact?       and     (2)     is    the     interest        allegedly          injured
arguably         within       the    zone      of       interests      to    be        protected      or

regulated         by     the        statute        or     constitutional           guarantee          in

question?"          Id. (citing Data Processing Service, 397 U.S. at

153); see also Waste Mgmt., 144 Wis. 2d at 509 ("[T]he Wisconsin

standing         analysis       is       conceptually            similar      to       the     federal

analysis.");            Cornwell         Pers.          Assocs.,      Ltd.        v.     DILHR,       92

Wis. 2d 53, 61, 284 N.W.2d 706 (Ct. App. 1979) ("The Wisconsin

Supreme      Court        construed           ['person          aggrieved']        to        impose    a
standing requirement similar to the federal rule in [WED I].").
                                                    14
                                                          No.   2019AP299 & 2019AP534



       ¶19    We construe the law of standing "liberally, and 'even

an injury to a trifling interest' may suffice."                      McConkey, 326

Wis. 2d 1, ¶15 (quoting Fox, 112 Wis. 2d at 524); see also WED

I, 69 Wis. 2d at 13 (citing Kubista v. State Annuity & Inv. Bd.,

257 Wis. 359, 43 N.W.2d 470 (1950)).                At the same time, "while

standing is to be liberally construed, the claim asserted must

be   legally       recognizable    in   Wisconsin    jurisprudence."         Foley-

Ciccantelli, 333 Wis. 2d 402, ¶165 (Roggensack, J., concurring)

(citing Krier v. Vilione, 2009 WI 45, ¶22, 317 Wis. 2d 288, 766

N.W.2d 517).

       ¶20    In the context of judicial review of an administrative

decision,         standing   is   governed    by   Wis.     Stat.   §§ 227.52    and

227.53.      See WED I, 69 Wis. 2d at 9; Waste Mgmt., 144 Wis. 2d at

504.      "Both sections require a petitioner to 'show a direct

effect       on    his   legally    protected      interests.'"          Fox,    112

Wis. 2d at 524 (quoting WED I, 69 Wis. 2d at 9).                    Section 227.52

provides, in relevant part:

       Administrative decisions which adversely affect the
       substantial interests of any person, whether by action
       or inaction, whether affirmative or negative in form,
       are subject to review as provided in this chapter,
       except as otherwise provided by law and [certain
       exceptions.]
§ 227.52.         Section 227.53(1) provides, as pertinent:

       Except as otherwise specifically provided by law, any
       person aggrieved by a decision specified in s. 227.52
       shall be entitled to judicial review of the decision
       as provided in this chapter and subject to [certain]
       procedural requirements[.]




                                         15
                                                                No.     2019AP299 & 2019AP534



§ 227.53(1).          Chapter 227 defines "[p]erson aggrieved" as "a

person    or    agency          whose    substantial          interests      are     adversely

affected       by     a    determination           of    an    agency."            Wis.    Stat.

§ 227.01(9).

       ¶21     In applying the first element of standing——"injury in

fact"——we ask "whether the petition alleges injuries that are a

direct result of the agency action."                          WED I, 69 Wis. 2d at 13.

We    have   applied           the   federal       standard,        maintaining       that    an

"[i]njury alleged, which is remote in time or which will only

occur as an end result of a sequence of events set in motion by

the   agency        action      challenged,        can    be    a     sufficiently        direct

result    of    the       agency's       decision        to    serve    as    a     basis    for

standing."          Id. at       14.       Nevertheless,        the     injuries      must    be

neither      hypothetical            nor     conjectural.              Milwaukee          Brewers

Baseball       Club       v.    DHSS,      130    Wis. 2d 56,         65,    387    N.W.2d 245

(1986).

       ¶22     In cases alleging harm to the environment, "injuries

'must show a direct causal relationship to a proposed change in
the physical environment.'"                      Applegate-Bader Farm, LLC v. DOR,

2021 WI 26, ¶17 n.7, 396 Wis. 2d 69, 955 N.W.2d 793 (quoting

Fox, 112 Wis. 2d at 528).                    In the environmental context, the

"federal test [established in Data Processing Service, 397 U.S.

at 153] has been viewed as a substantial liberalization of the

standing requirements."                 WED I, 69 Wis. 2d at 10 (citing Kenneth

Culp Davis, The Liberalized Law of Standing, 37 U. Chi. L. Rev.

450 (1970); Donald W. Large, Is Anybody Listening? The Problem
of Access in Environmental Litigation, 1972 Wis. L. Rev. 62,
                                                 16
                                                              No.      2019AP299 & 2019AP534



94).    Since then, we have concluded that "allegations of injury

to aesthetic, conservational, recreational, health and safety

interests will confer standing so long as the injury is caused

by a change in the physical environment."                            Milwaukee Brewers,

130    Wis. 2d at      65    (citing    Metro.         Edison       v.     People    Against

Nuclear Energy, 460 U.S. 766, 771–73 (1983); Joseph v. Adams,

467 F. Supp. 141, 156 (E.D. Mich. 1978); Fox, 112 Wis. 2d at

525).     "The question of whether the injury alleged will result

from the agency action in fact is a question to be determined on

the merits, not on a motion to dismiss for lack of standing."

WED I, 69 Wis. 2d at 14.

       ¶23   Under     what     we     have      described          as     the   "zone     of

interests" prong of the analysis, expressed in terms derived

from federal standing cases——we ask whether "the injury is to an

interest     which     the    law    recognizes         or    seeks      to    regulate   or

protect."       Waste       Mgmt.,    144     Wis. 2d at          505.        This   inquiry

requires us to "examine a specific statute to determine standing

rather than consider all interests of the petitioner."                                    MCI
Telecomms. Corp. v. Pub. Serv. Comm'n, 164 Wis. 2d 489, 493, 476

N.W.2d 575     (Ct.    App.    1991).         In      WED    I,   we     acknowledged     the

federal      courts'        "willingness         to     find        that      environmental

interests are arguably within the zone of interest[s] protected

by virtually any statute related to environmental matters."                               WED

I, 69 Wis. 2d at 10–11 (citing Env't Def. Fund, Inc. v. Hardin,

428 F.2d 1093 (D.C. Cir. 1970); W. Va. Highlands Conservancy v.

Island Creek Coal Co., 441 F.2d 232 (4th Cir. 1971); Citizens
Comm. for Hudson Valley v. Volpe, 425 F.2d 97 (2d Cir. 1970)).
                                            17
                                                       No.     2019AP299 & 2019AP534



     ¶24    For     example,    federal     courts      have     determined      the

National    Environmental       Protection       Act    (NEPA)        provides    an

adequate basis "for standing to challenge an agency's failure to

comply with its provisions."              WED I, 69 Wis. 2d at 19 (citing

United States v. SCRAP, 412 U.S. 669 (1973); W. Va. Highlands

Conservancy, 441 F.2d at 232; Scherr v. Volpe, 336 F. Supp. 882

(W.D.    Wis.     1971)).      We   have    likewise      concluded      that    the

Wisconsin   Environmental       Policy     Act   (WEPA)      "does,    similar    to

NEPA, recognize an interest sufficient to give a person standing

to question compliance with its conditions where it is alleged

that the agency's action will harm the environment in the area

where the person resides."8         Id.

     ¶25    Having     been     adopted      from      federal      jurisprudence

interpreting the APA, the "zone of interests" terminology is


     8 In   our  prior   cases   recognizing  standing   in   the
environmental context, the petitioners successfully sought to
challenge the administrative decision at issue under WEPA. See,
e.g., Applegate-Bader Farm, LLC v. DOR, 2021 WI 26, ¶17 n.7, 396
Wis. 2d 69, 955 N.W.2d 793 (concluding Applegate had standing to
challenge DOR's decision not to prepare an environmental impact
statement (EIS) because it alleged "an injury in fact to its
legally   protected   conservational   interest"   under   WEPA);
Milwaukee Brewers Baseball Club v. DHSS, 130 Wis. 2d 56, 70, 387
N.W.2d 245 (1986) (determining petitioners alleged injuries
sufficient to acquire standing under WEPA); Wisconsin's Env't
Decade, Inc. v. Pub. Serv. Comm'n of Wis. (WED I), 69 Wis. 2d 1,
19, 230 N.W.2d 243 (1975) (holding that WEPA "recognize[s] an
interest sufficient to give a person standing to question
compliance with its conditions where it is alleged that the
agency's action will harm the environment in the area where the
person resides").   In this case, an environmental impact study
was performed and the Friends have not asserted the Department
made a negative-EIS decision nor have they brought any claim
under WEPA.

                                      18
                                                                   No.     2019AP299 & 2019AP534



untethered to the text of Wis. Stat. ch. 227 and obscures the

standing      test       we    have      consistently        applied       in    challenges     to

administrative decisions.                      Chapter 227 authorizes persons who

are     "aggrieved"           to    seek     judicial        review      of     administrative

decisions.          Wis. Stat. § 227.53(1).                   A "person aggrieved" is

defined as "a person or agency whose substantial interests are

adversely affected by a determination of an agency."                                  Wis. Stat.

§ 227.01(9).             Consistent with our longstanding application of

this test for standing purposes, the adversely affected interest

must    be    protected,            recognized,       or     regulated          by    law.      The

determination        of       whether      a    statute      protects,          recognizes,     or

regulates the asserted interest is a purely statutory inquiry,

from which the judicially subjective consideration of the "zone

of interests" is properly omitted.                         This has been our consistent

jurisprudential practice and we do not depart from it now.

       ¶26    The    statutory           history      of    Wis.     Stat.       §§ 227.52      and

227.53 confirms the "zone of interests" language is grounded

neither       in     the           statutory      text       governing          administrative
challenges         nor    in       our   longstanding         conception         of    standing.

Prior    to   1976,        Wis.      Stat.      ch.   227    had     not      defined    "person

aggrieved"; in the absence of a statutory definition, we applied

the definition articulated in Greenfield v. Joint County School

Comm., under which an "aggrieved party" meant "one having an

interest      recognized            by   law    in    the    subject       matter       which   is

injuriously affected by the judgment."                             See Pasch v. DOR, 58

Wis. 2d 346, 357, 206 N.W.2d 157 (1973) (quoting Greenfield, 271
Wis. 442, 447, 73 N.W.2d 580 (1955)).                        The WED I court relied on
                                                 19
                                                   No.   2019AP299 & 2019AP534



Greenfield's definition of "a person aggrieved."                 WED I, 69

Wis. 2d at 9–10 (quoting          Greenfield, 271 Wis. at 447).             The

court explained:

      We have held that a person must be "aggrieved" and
      "directly affected" by the agency decision, and also
      that the decision must "directly affect the legal
      rights, duties or privileges" of the person seeking
      review. [Sections] 227.15 and 227.16 do not, however,
      create separate and independent criteria. It is clear
      that both sections essentially require the petitioner
      to show a direct effect on his legally protected
      interests.9
Id. at 9.    At the same time, WED I improperly framed its inquiry

in   terms   of   the   federal   "zone    of   interests"   test,   with    no

support in the text of Chapter 227 or our prior enunciation of

standing principles.10

      9Wis. Stat. §§ 227.15 and 227.16 were the precursors to
Wis. Stat. §§ 227.52 and 227.53.   The statutes were renumbered
in 1986. See 1985 Wis. Act 182, §§ 35, 37.

       Even though it described the Wisconsin standing test as
      10

similar to the federal "zone of interests" test, WED I seemingly
adhered to the "legally protected interest" test by asking
"whether the interest asserted is recognized by law." WED I, 69
Wis. 2d at 14.   The WED I court concluded, "WED's members, who
are customers in the area affected by the PSC's order in this
case, have a sufficient interest under the cited sections of ch.
196, Stats., in the future adequacy of their service, and that
WED has standing, if the facts alleged in the petition are true,
to challenge the PSC's failure to consider conservation
alternatives to the proposed priority system." Id. at 17. WED
I partly based its determination on the "express recognition of
the protective purposes of the law," as determined by Wisconsin
P. & L. Co. v. Pub. Serv. Comm'n, 45 Wis. 2d 253, 259, 172
N.W.2d 639 (1969).    Id. at 16.     At the same time, WED I
recognized standing under WEPA, which it stated "recognize[s] an
interest sufficient to give a person standing to question
compliance with its conditions where it is alleged that the
agency's action will harm the environment in the area where the
person resides."   Id. at 19.   We have consistently recognized
                                      20
                                                       No.     2019AP299 & 2019AP534



       ¶27    In 1976, the legislature made a number of relevant

amendments to Wis. Stat. ch. 227.                  See Chapter 414, Laws of

1975.        First, the legislature amended Wis. Stat. § 227.15 so

that    administrative       decisions    formerly     required      to   "directly

affect       the    legal   rights,    duties    or    privileges,"       now    must

"adversely affect the substantial interests of any person" to be

subject to judicial review.11                 § 19, ch. 414, Laws of 1975.

Second,       the    legislature      removed    "directly       affected"        from

§ 227.16(1),         rewording   the     statute      to     allow   "any       person

aggrieved by a decision specified in s. 227.15" to "be entitled

to judicial review thereof[.]"12               § 20, ch. 414, Laws of 1975.

Third, the legislature defined "person aggrieved" to "include[]


broad environmental interests under WEPA for standing purposes.
See supra, ¶24 n.8.    The petitioners have not brought such a
claim in this case.
       11   The previous language provided, as relevant:

       227.15     Judicial   review;   orders   reviewable.
       Administrative decisions, which directly affect the
       legal rights, duties or privileges of any person,
       whether affirmative or negative in form, . . . shall
       be subject to judicial review as provided in this
       chapter[.]

Wis. Stat. § 227.15 (1973–74).
       12   The previous language provided, as relevant:

       227.16 Parties and proceedings for review. (1) Except
       as otherwise specifically provided by law, any person
       aggrieved by a decision specified in s. 227.15 and
       directly affected thereby shall be entitled to
       judicial review thereof as provided in this chapter.

Wis. Stat. § 227.16(1) (1973–74).

                                         21
                                                            No.     2019AP299 & 2019AP534



any person or agency whose substantial interests are adversely

affected by a determination of an agency."                        § 5, ch. 414, Laws

of 1975.      For purposes of standing, our subsequent cases have

not treated these statutory changes as either abrogating our

longstanding requirement that an alleged injury must be "to an

interest    which      the   law    recognizes       or     seeks     to     regulate   or

protect,"    nor      endorsing     the    "zone     of     interests"       formulation

described in WED I.            Waste Mgmt., 144 Wis. 2d at 504–05; see

also Milwaukee Brewers, 130 Wis. 2d at 65 ("[T]he Petitioner

must show that the alleged injury is an injury to a legally

protected interest."); Fox, 112 Wis. 2d at 529 ("[T]he injury

must be to a legally protected interest.").

    ¶28     We conclude the "zone of interests" nomenclature WED I

superimposed on Wisconsin's test for standing has no basis in

the text of Wis. Stat. ch. 227, which limits judicial review to

any "person or agency whose substantial interests are adversely

affected    by   a    determination        of   an   agency."         See     Wis.    Stat.

§§ 227.01(9), 227.52, 227.53(1).                The "zone of interests" test
risks an improper judicial overextension of our well-established

standing    requirement        that    a    person        aggrieved     by    an     agency

decision must allege an injury "to an interest which the law

recognizes or seeks to regulate or protect."                         Waste Mgmt., 144

Wis. 2d at 505.        As substantively reflected in many of our prior

decisions, this inquiry centers on a textually-driven analysis

of the language of the specific statute cited by the petitioner

as the source of its claim to determine whether that statute
"recognizes      or    seeks   to     regulate       or    protect"        the     interest
                                           22
                                                  No.   2019AP299 & 2019AP534



advanced by the petitioner.13         Id. at 505, 508; see also Air

Courier Conf. of Am. v. Am. Postal Workers Union AFL-CIO, 498

U.S. 517, 529 (1991) ("[T]he relevant statute [under the APA] of

course, is the statute whose violation is the gravamen of the

complaint." (quoting Lujan, 497 U.S. at 886)).

       ¶29   In WED I, this court misguidedly described this prong

of the standing test——citing an administrative law treatise as

sole    authority   for   the   proposition——as    follows:      "The   only


        This textually-driven analysis means the language of the
       13

cited statutes drives the inquiry into whether the injured
interest is "protected, recognized, or regulated" by the law.
See Waste Mgmt., 144 Wis. 2d at 508.        Despite accepting and
ostensibly applying this test, which it frames as "a 'statutory
question,'" the dissent misconstrues our application of this
"decades-old   framework"    as  "prejudging    the   merits"   and
"conflating standing with statutory interpretation."            See
dissent, ¶¶53, 59, 67 (citing Moustakis v. DOJ, 2016 WI 42, ¶3
n.2,   368   Wis. 2d 677,   880   N.W.2d 142).      The   dissent’s
irreconcilable dual critique confuses the law of standing in
administrative cases.     On the one hand, the dissent says it
accepts and applies our precedent that directs us to engage in
statutory interpretation.    Id., ¶¶75, 82 (citing State ex rel.
Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶¶46, 48–49, 271
Wis. 2d 633, 681 N.W.2d 110).     On the other hand, the dissent
also suggests that statutory interpretation is an improper
component of standing.        Id., ¶67 (citing Moustakis, 368
Wis. 2d 677, ¶3 n.2).    The dissent may believe the statutes on
which the Friends base their claims "protect[], recognize[], or
regulate[]" their injured interests just as the dissent believes
substantive criteria are not required, but positing the inquiry
itself is somehow improper would overturn the entirety of our
Wis. Stat. ch. 227 cases with a single footnote from a case
having nothing to do with Chapter 227.         See Moustakis, 368
Wis. 2d 677, ¶3 n.2.    Notably, the dissent does not attempt to
develop this point because its analysis in fact adheres to the
longstanding legal requirement that we analyze the statutes
cited by petitioners to determine whether they "recognize[],
protect[], or regulate[]" the Friends' injured interests.
Dissent, ¶77 (citing Waste Mgmt., 144 Wis. 2d at 505).

                                     23
                                                                 No.   2019AP299 & 2019AP534



problems      about        standing        should     be    what       interests        deserve

protection         against     injury,       and     what        should      be     enough     to

constitute         an    injury.            Whether        interests         deserve       legal

protection         depends          upon     whether        they       are        sufficiently

significant and whether good policy calls for protecting them or

for   denying       them     protection."           See    WED    I,   69     Wis. 2d at       13

(quoting      Kenneth         Culp     Davis,        Administrative           Law       Treatise

§ 22.00–4, at 722 (1970 Supp.)).                          In expressing standing in

Chapter      227     cases     in    terms     of    what     "should        be"     and     what

constitutes        "good      policy,"       this     court       cloaked         itself     with

legislative powers rather than adhering to its judicial duty to

say what the law is and not what the court may wish it to be.

If    the    "zone      of   interests"       test     comprises        the       WED   court's

formulation of it, this court would be compelled to reject it.

However, in subsequent cases, this court grounded the inquiry in

the text of the statutes or regulations cited, rather than in

judicial notions of what "should be" or what may constitute

"good policy."
       ¶30    While Wisconsin cases frequently reference the "zone

of interests" test, they rarely apply it in the manner described

by WED I.          See, e.g., Foley-Ciccantelli, 333 Wis. 2d 402, ¶56

(lead   op.)       (explaining        that    the     phrase       "legally        protectable

interest" "is used in the case law to mean 'an interest within

the zone of interests protected by a statute or constitution'").

While   discarding           this    anachronistic         misnomer,         we    retain     our

well-established             standing        test.           Although         the       dissent
characterizes this clarification as a "twist[]" that "creat[es]
                                              24
                                                            No.    2019AP299 & 2019AP534



additional barriers to judicial review,"14 removing the "zone of

interests"          label     leaves    the    test's     substance      intact:    "the

injury" must be "to an interest which the law recognizes or

seeks to regulate or protect."15                    Waste Mgmt., 144 Wis. 2d at

505.

       ¶31        In Waste Mgmt., this court framed "the issue presented

for our review" as "the statutory question of whether, under

secs. 227.15 and 227.16(1)" the statute to which the petitioner

pointed as the source of its protected interests "operates to

grant standing."            Id. at 503-04 (emphasis added).              In that case,

the court explained Wisconsin's "zone of interests" test asks

whether "the injury is to an interest which the law recognizes

or seeks to regulate or protect."                   Id. at 505.       Properly absent

from    the        analysis      were   any    considerations       of    whether    the

asserted          interests      "deserve"    legal     protection;      instead,    the

court tailored the test to whether the law actually affords the

asserted interest legal protection.                       See also Applegate-Bader

Farm,       396    Wis.     2d   69,    ¶17   n.7   ("A    party   has    standing    to


       14   Dissent, ¶89.

       The dissent claims no party asked us to "overhaul" the
       15

zone of interests limitation, and that "[d]eciding this issue,
when no one asked us to do so, both deprives our deliberations
of analysis refined in the fires of adversarial litigation and
unfairly surprises the parties." Dissent, ¶57. This overblown
assertion overlooks decades of precedent demonstrating that the
"zone of interests" label does not accurately reflect the test
we have consistently applied and apply no differently in this
case.    Our conclusion seeks not to avoid the "fires of
adversarial litigation" but to extinguish any last embers of a
fire that has long since died out.

                                              25
                                                      No.    2019AP299 & 2019AP534



challenge an administrative decision when 'the decision of an

agency directly causes injury to the interest of the petitioner'

and if the 'interest asserted is recognized by law."); Milwaukee

Brewers, 130 Wis. 2d at 65 ("In addition to showing a direct

injury" requiring petitioner to "show that the alleged injury is

an injury to a legally protected interest" rather than within a

"zone of interests"); Fox, 112 Wis. 2d at 529 (phrasing the

second prong of the standing test as "the injury must be to a

legally protected interest" and making no mention of a "zone of

interests" test).        Recognizing that the second prong of the

standing test requires the allegedly adversely affected interest

to be one protected, recognized, or regulated by an identified

law, we next consider whether the interests asserted by the

Friends satisfy this element of standing.

 C.    The Statutes Cited Do Not Protect or Regulate the Friends'
                         Asserted Interests
      ¶32   The   Friends     allege    five        aesthetic,    recreational,

conservational, and procedural injuries arising from the land-
swap decision.16      We assume without deciding the Friends' alleged

injuries    satisfy    the   first   prong     of    the    standing   analysis.


       The dissent hyperbolically concludes the Department will
      16

have "the unfettered right to redraw all state park boundaries"
and "not a single Wisconsin citizen . . . could challenge that
conduct in court."     Dissent, ¶89.    Nothing in our opinion
supports such a bewildering misconception. Our standing review
in this case is limited by the Friends' Amended Petition
challenging the "decision to convey" the property to Kohler,
under the statutes identified by the Friends.     See id., ¶77.
The dissent premises its entire analysis on a basic misreading
of the Friends' claims. See infra, ¶45 n.21.

                                       26
                                                                No.    2019AP299 & 2019AP534



Standing      to     challenge       an    agency      decision       under    Wis.   Stat.

§§ 227.52 and 227.53 also requires the Friends to identify a

statute protecting or regulating the interests they allege were

injured      by     the   decision.            While     the    Friends     cite    several

statutes      and    regulations          to   support    their       standing     argument,

none of them protect or regulate their asserted interests.

               1.     Wisconsin Stat. §§ 27.01, 23.11 & 23.15

       ¶33    The Friends first point to Wis. Stat.                           § 27.01(1),17

which describes the purpose of the state parks system.                                   The

statute      declares      it   is    "the       policy        of   the   legislature     to

acquire, improve, preserve and administer a system of areas to

be known as the state parks of Wisconsin.                             The purpose of the

state parks is to provide areas for public recreation and for

public education in conservation and nature study."                            § 27.01(1).

Such    a    statutory     statement           of   purpose,        however,     "does   not

provide for an independent, enforceable claim, as it is not in



       17   Section 27.01(1) provides in full:

       Purpose.   It is declared to be the policy of the
       legislature   to   acquire,    improve,    preserve   and
       administer a system of areas to be known as the state
       parks of Wisconsin. The purpose of the state parks is
       to provide areas for public recreation and for public
       education in conservation and nature study. An area
       may qualify as a state park by reason of its scenery,
       its   plants   and   wildlife,    or   its    historical,
       archaeological or geological interest. The department
       shall be responsible for the selection of a balanced
       system of state park areas and for the acquisition,
       development and administration of the state parks. No
       admission charge shall be made to any state park,
       except as provided in subs. (7) to (9).

                                               27
                                                       No.     2019AP299 & 2019AP534



itself substantive."          Schilling v. Crime Victims Rts. Bd., 2005

WI 17, ¶14, 278 Wis. 2d 216, 692 N.W. 2d 623.                  Merely expressing

a statement of purpose, nothing in § 27.01(1) establishes the

requisite      "substantive       criteria"     by   which    petitioners     could

challenge the Department's or the governor's decisions impacting

state parks.           Chenequa Land Conservancy, Inc. v. Village of

Hartland, 2004 WI App 144, ¶21, 275 Wis. 2d 533, 685 N.W.2d 573.

Lacking such substantive criteria, nothing in § 27.01 protects,

recognizes, or regulates any person's interests or contemplates

a   challenge     to    the   agency's    decision    to   convey    the    land   to

Kohler.

       ¶34    The Friends also assert Wis. Stat. § 23.1118 affords

them    standing,      focusing    on    the   following     statutory     language:

"In addition to the powers and duties heretofore conferred and

imposed upon said department by this chapter it shall have and

take the general care, protection and supervision of all state

       18   Section 23.11(1) provides in full:

       In addition to the powers and duties heretofore
       conferred and imposed upon said department by this
       chapter it shall have and take the general care,
       protection and supervision of all state parks, of all
       state fish hatcheries and lands used therewith, of all
       state forests, and of all lands owned by the state or
       in which it has any interests, except lands the care
       and supervision of which are vested in some other
       officer, body or board; and said department is granted
       such further powers as may be necessary or convenient
       to enable it to exercise the functions and perform the
       duties required of it by this chapter and by other
       provisions of law. But it may not perform any act upon
       state lands held for sale that will diminish their
       salable value.

                                          28
                                                           No.    2019AP299 & 2019AP534



parks[.]"19       Similar to Wis. Stat. § 27.01, this statute lacks

any "substantive criteria" by which petitioners could challenge

the Board's decisions regarding state parks and nothing in the

text protects, recognizes, or regulates any person's interest in

state parks or contemplates a challenge to agency action related

to state parks.

     ¶35    The     Friends'     reliance      on     Wis.       Stat.       § 23.15    is

likewise unavailing.           That statute provides for the sale of

state-owned       lands   by    the    Board    and        includes      a     number   of

procedures     by    which     the    Board    is     to     conduct         such   sales,

including     gubernatorial      approval.          The     statute      provides,      in

part:

     The natural resources board may sell, at public or
     private sale, lands and structures owned by the state
     under the jurisdiction of the department of natural
     resources, . . . when the natural resources     board
     determines that the lands are no longer necessary for
     the state's use for conservation purposes[.]
§ 23.15(1).       The statute further requires the Board to "present

to the governor a full and complete report of the lands to be

sold, the reason for the sale, the price for which said lands

should be sold together with an application for the sale of the



     19 Although the Friends did not include Wis. Stat. § 23.11
among the "Grounds for Review" in its Amended Petition for
Judicial Review, the Friends did allege the Department "is
responsible for the general care, protection and supervision of
all state parks pursuant to Wis. Stat. § 23.11."      Because we
review a motion to dismiss, we elect to apply a liberal
construction of the Amended Petition in favor of the Friends and
therefore consider § 23.11 as a basis for Friends' claims. See
WED I, 69 Wis. 2d at 8.

                                         29
                                                                 No.     2019AP299 & 2019AP534



same."       § 23.15(2).          The governor shall then investigate the

sale     "as    the       governor         deems     necessary"         and     "approve      or

disapprove such application."                 Id.

       ¶36     Nothing     in    Wis.      Stat.     § 23.15,      including          its   other

procedural requirements relating to land sales, empowers private

parties      alleging       environmental           injuries       to     challenge         Board

decisions under this land-management provision.                               Wisconsin Stat.

§ 23.15      contains       no     textual         indication          that    this     statute

protects, recognizes, or regulates any individual's interests

that might be injured by a decision to exchange state-owned land

for privately-owned land, nor does it provide any standards by

which to do so.            The Department cites Chenequa to support its

contention that § 23.15 does not provide the Friends a legally

protectable interest in the land exchange.                               In Chenequa, the

court of appeals concluded petitioners lacked standing under a

similarly-worded statute——Wis. Stat. § 84.09(5)——to challenge a

land sale authorized by the Department of Transportation (DOT)

and approved by the governor.                  Chenequa, 275 Wis. 2d 533, ¶¶25–
26, 30.      We agree that Chenequa is on point.

       ¶37     The    statute         at     issue     in    Chenequa,           Wis.       Stat.

§ 84.09(5),      outlined         certain      procedural        requirements          the    DOT

must follow in the sale of land, including presenting to the

governor "a full and complete report of the property to be sold,

the reason for the sale, and the minimum price for which the

same   should        be   sold,       together      with    an     application         for   the

governor's       approval        of    the    sale."         Id.,        ¶4     n.2    (quoting
§ 84.09(5)).          In order to sell the land, the DOT must have
                                               30
                                                       No.   2019AP299 & 2019AP534



determined "that the property is no longer necessary for the

state's use for highway purposes[.]"                Id. (quoting § 84.09(5)).

This language mirrors the text of Wis. Stat. § 23.15(1) and (2),

authorizing the Board to sell state land when it "determines

that the lands are no longer necessary for the state's use for

conservation purposes" and requiring the Board to "present to

the governor a full and complete report of the lands to be

sold[.]"    See § 23.15(1), (2).

      ¶38   The court of appeals concluded in Chenequa that Wis.

Stat. § 84.09(5) imposes "no substantive requirements governing

the sale . . . on either DOT or the governor, other than DOT's

obligation to determine that the property is no longer necessary

for   highway      purposes[.]"      Chenequa,         275   Wis. 2d 533,    ¶25.

Regarding    the     statute's    lack        of   substantive   or   procedural

criteria, the court explained:

      Other than the determination under the first point
      [that the property is no longer necessary for the
      state's use for highway purposes], there are no
      substantive criteria for determining what property to
      sell.   There are also no substantive criteria for
      determining whether to sell at a public or private
      sale or for determining to whom to make the sale. The
      only procedures established in the statute for the
      sale . . . relate to the process between DOT and the
      governor . . . .

      There is nothing in Wis. Stat. § 84.09(5) that
      indicates this section was intended to establish
      procedures to protect persons or entities interested
      in purchasing state property. The "full and complete
      report" is plainly for the governor's benefit, not the
      benefit of potential purchasers.




                                         31
                                                            No.    2019AP299 & 2019AP534



Id., ¶¶21–22.            The court elaborated, "[t]here is nothing in

§ 84.09(5) that suggests it is intended to ensure the public

gets the highest price for the property, or that the sales be

carried out in particular ways to benefit the public."                                Id.,

¶25.         Consequently,          the    court      determined          "neither        the

[petitioner's] interest as a potential purchaser of property for

sale    under     Wis.     Stat.     § 84.09(5)      nor    the        general    public's

interest in such sales are arguably within the zone of interests

the statute is intended to protect."                 Id., ¶26.

       ¶39    Although the court of appeals in Chenequa referenced

what the statute "intended," that decision was released less

than   one    month      after     this   court     declared      in    Kalal     "[i]t   is

the law that governs, not the intent of the lawgiver."                               State

ex rel. Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶52, 271

Wis. 2d 633, 681 N.W.2d 110 (quoting Antonin Scalia, A Matter

of Interpretation, at 17 (Princeton University Press, 1997)).

In describing the pre-Kalal approach to ascertaining statutory

meaning,      this        court     explained        "[t]he       typical        statutory
interpretation case will declare that the purpose of statutory

interpretation is to discern and give effect to the intent of

the    legislature,        but     will   proceed     to    recite       principles       of

interpretation        that        are     more      readily associated             with    a

determination        of    statutory       meaning     rather      than     legislative

intent[.]"        Id.,      ¶43.        This    description       fits    the     court   of

appeals' opinion in Chenequa to a tee.                     Chenequa's focus on the

absence      of   textually-imposed            procedures     designed       to    protect
interested         persons          or         textually-imposed            "substantive
                                               32
                                                           No.     2019AP299 & 2019AP534



requirements" on the agency or the governor reflected an effort

to    ascertain          statutory    meaning,    rather    than     an    endeavor   to

divine the legislature's "intent."                   Notwithstanding Chenequa's

use    of     the   "zone     of     interests"    terminology,       we    affirm    the

soundness of the statutory interpretation applied in Chenequa.20

       ¶40     Like the parallel land-sale statute in Chenequa, Wis.

Stat.       § 23.15      provides    no   substantive      criteria       governing   the

sale other than the Department's obligation to determine the

lands       are     no     longer    necessary     for     the   state's       use    for

conservation purposes.               See § 23.15(1).        Similar to Wis. Stat.

§ 84.09(5),         nothing     in    § 23.15     "establish[es]       procedures      to

protect persons or entities interested in" challenging land-sale

decisions.          See Chenequa, 275 Wis. 2d 533, ¶22.                   Additionally,

the statute's gubernatorial-approval provision does not confer

upon or contemplate the authority of private citizens to veto

the governor's land-sale decisions via Wis. Stat. ch. 227.                            See

§ 23.15(2).           Because the interests the Friends assert are not

protected, recognized, or regulated under § 23.15, that statute
cannot serve as a basis for conferring standing on the Friends

under Chapter 227.



       In Chenequa, the court of appeals addressed standing in
       20

the context of a declaratory judgment action, determining the
"zone of interests" requirement in administrative agency
challenges was "essentially equivalent" to the "logical nexus"
requirement in declaratory judgment actions.   See Chenequa Land
Conservancy, Inc. v. Village of Hartland, 2004 WI App 144, ¶¶14–
16, 275 Wis. 2d 533, 685 N.W.2d 573.   We confine our review of
the "zone of interests" terminology to the context of petitions
filed under Wis. Stat. ch. 227.

                                            33
                                                                 No.     2019AP299 & 2019AP534



                      2. Wisconsin Admin. Code §§ NR 1.47 & 44.04

       ¶41     In     addition     to        the     aforementioned            statutes,      the

Friends cite "various provisions of Wis. Admin. Code chs. NR 1

and 44, including §§ NR 1.47 and 44.04" as a basis for their

claims.       For purposes of determining a petitioner's standing to

challenge agency decisions, we apply the same analysis to the

Wisconsin Administrative Code as we apply to statutes.                                       The

rules the Friends cite, dealing with procedures for selling land

and    the    master     plan     process,          do    not    protect,        recognize    or

regulate        any    interests        of     the       petitioners       sufficient        for

standing under Wis. Stat. §§ 227.52 and 227.53.

       ¶42     Wisconsin        Admin.       Code        § NR    1.47,     addressing         the

disposition of state park lands, provides that "[s]tate-owned

lands     within       state     park    boundaries             shall    not     be   sold    or

otherwise disposed of."             Wis. Admin. Code § NR 1.47(1).                     "State-

owned lands outside state park boundaries and not within any

other department project which serve no project purpose may be

sold when the natural resources board determines such lands are
no     longer       necessary     for    the        state's       use    for     conservation

purposes and then shall be disposed of only in accordance with

the following priorities:                (a) Sale to or exchange with a local

unit    of    government        when     required         for     a     public    use[,]     (b)

Exchange with others to consolidate state ownership within a

park    boundary[,        and]    (c)        Sale    to    others."            § NR   1.47(2).

Finally, "[r]estrictions may be imposed on lands disposed of to

insure       aesthetic     park    settings          or    compatible          adjacent      land
uses."       § NR 1.47(3).
                                               34
                                                          No.     2019AP299 & 2019AP534



      ¶43      None   of    these     procedural        regulations        contain     any

"substantive criteria" by which petitioners could challenge the

Board's determination that "such lands are no longer necessary

for     the     state's     use      for     conservation       purposes"       or     the

Department's sale or exchange of land, whether within or beyond

state     park    boundaries,        or     the    discretionary        selection      of

restrictions       "to     insure"    either      "aesthetic     park      settings     or

compatible adjacent land uses."                   Nothing in the text of these

regulations       indicates       they     establish     procedures        designed     to

protect individuals or entities who may be interested in the

lands.        In the absence of such standards or procedures, these

regulations do not protect, recognize, or regulate the interests

of private parties who may wish to challenge agency action under

them.

      ¶44      The Friends' argument regarding Wis. Admin. Code § NR

44.04 as a source for its claims is not well-developed.                          As well

as we can discern, the Friends argue § NR 44.04(7) requires

"[t]he    public"     to    "be     provided      opportunities       to    participate
throughout the planning process for a property," but the Friends

do not allege denial of an opportunity to participate.                          In their

Amended       Petition,    the    Friends     allege     the    Department      in    2017

"initiated a master planning process under Wis. Admin. Code ch.

NR 44 to consider Kohler Co.'s request to use state park land

for   the      golf   course"     and      that   the    Friends      "testified       and

provided       comments"     at   the      Board's   meeting     in    February       2018

regarding the land exchange, which the Board approved "before
the   master     planning     process       was   complete."          Nowhere    in    the
                                             35
                                                                No.     2019AP299 & 2019AP534



Amended       Petition       do     the     Friends       assert       they    were     denied

"opportunities to participate throughout the planning process."

       ¶45    The     Friends      additionally         cite    §     NR    44.04(9),    under

which       "only     those        management          and     development       activities

identified in the master plan may be pursued by the department."

Nowhere in the Amended Petition, however, do the Friends assert

the    master       plan    did    not     include      a     transaction      with     Kohler

involving      state       land;    to     the    contrary,      the       Amended    Petition

specifically says: "In 2017, the DNR initiated a master planning

process under Wis. Admin Code ch. NR 44 to consider Kohler Co.'s

request to use state park land for the golf course."                                  Although

in their brief the Friends later suggest the removal of land

from    the    Park    and    its       conveyance       to    Kohler      required     "being

approved      in     the    master        plan    under       Wis.    Admin.    Code     §   NR

44.04(9),"          nothing        in     that        regulation       imposes        such   a

requirement.         Neither of these code provisions serve as a basis

for the Friends' challenge to the Board's decision to exchange

land with Kohler.21




       The dissent points to a number of WEPA cases in support
       21

of the Friends' alleged procedural violations.    Dissent, ¶84
n.21 (citing Applegate-Bader Farm, 396 Wis. 2d 69; Milwaukee
Brewers, 130 Wis. 2d 56; WED I, 69 Wis. 2d 1).    Although the
dissent asserts the Friends raise the kind of procedural
violation which "routinely bestow[s] standing on any member of
the public directly injured by a procedurally flawed agency
action," the Friends did not in fact raise such a violation
under WEPA. Id., ¶84.

                                                 36
                                                            No.    2019AP299 & 2019AP534



                                 IV.     CONCLUSION

    ¶46     In clarifying that the "zone of interests" expression

of standing has no basis in Wisconsin law, we retain our well-

established standing           inquiry for challenges to administrative

decisions.      In     order    for    Wis.     Stat.   ch.       227   petitioners      to

satisfy   the    second    standing       element,          they    must      identify    a

statute which protects, recognizes or regulates an interest the

petitioners allege has been "adversely affected."                             Wis. Stat.

§§ 227.01(9),     227.52,       227.53(1).            Absent       from      this   purely

statutory    analysis     is     any    subjective       judicial         assessment     of

whether the asserted interest falls within a "zone of interests"

under an identified statute.

    ¶47     The Friends' Amended Petition identifies statutes and

regulations     they    assert        protect    or     regulate        interests    they

allege have been injured.               None of the statutes the Friends

cite, however, protects, recognizes or regulates their asserted

interests.      Accordingly, the Friends lack standing to challenge

the Board's decision to approve the exchange of land between the
Department and Kohler.

    By    the    Court.—The      decision       of    the    court      of    appeals    is

reversed.




                                          37
                                                        No.   2019AP227 & 2019AP534.bh


       ¶48   BRIAN     HAGEDORN,        J.       (concurring).         The     majority

correctly concludes that the petitioners in this case do not

have a right to judicial review of the land transfer decision.

I     join   the   opinion.        In    refocusing         the    zone-of-interests

analysis on whether an agency decision "adversely affect[s] the

substantial interests of any person," the court rightly turns

the     analytical     framework    closer         to   the    statutory      text    it

implements.        See Wis. Stat. § 227.52.                 I write separately to

highlight      a     potential     issue         implicit     in    the      majority's

discussion.

       ¶49   In 1976, the legislature amended Wis. Stat. ch. 227,

replacing "legal rights, duties or privileges" with "substantial

interests."        § 19, ch. 414, Laws of 1975.                     As the majority

observes, our cases have largely applied an identical analytical

framework both before and after the 1976 amendment.                       We have not

addressed     whether    the     1976    amendment      modified      the     right   to

judicial review of administrative decisions.                      A careful focus on

the text of our laws, rather than incorporating federal caselaw,
may require an alteration to this approach.                        While the parties

do not raise or develop these issues, today's decision is a good

step toward aligning the inquiry with the statute, as we should.

Therefore, I join the majority opinion and respectfully concur.




                                             1
                                                             Nos.   2019AP299 & 2019AP534.jjk


      ¶50    JILL J. KAROFSKY, J.                    (dissenting).            The law plainly

grants    the     Friends       standing     to       seek     judicial        review       of    the

Department of Natural Resource's (DNR) actions that the Friends

allege were unlawful and harmful to its members.                               Yet a majority

of this court prefers to slam shut the courthouse doors and

reworks     the    law    to    reach      its       desired    result.             The    majority

reworks the law by distorting case law, conflating standing with

the     merits,      and        failing      to        engage       in        any     meaningful

interpretation       of     the      legislative           text.         In    the        end,    the

majority reinvents the limits on judicial review in a manner not

otherwise found in the legislatively enacted text.                                        Because I

would     apply     the        law   as     the        legislature        wrote           it——which

guarantees harmed parties like the Friends their day in court——I

respectfully dissent.

                                                 I

      ¶51    This case implicates statutes and regulations related

to DNR's management of state parks and DNR-owned lands.                                          These

laws exist entirely for the sake of the public's interest in
conserving, enjoying, and using Wisconsin's cherished natural

resources.         These laws were precipitated by concerns that our

state had done too little to protect this paramount interest.

Having witnessed other states squander opportunities to protect

their     natural        resources         from        "commercial            vandalism"          and

exclusive "private ownership," in 1907 Wisconsin Governor James

Davidson,     at    the    direction        of       the     legislature,       convened          the

state park board.          See John Nolen, State Parks for Wisconsin 7-8
(1909);     § 1,    ch. 495,         Law    of       1907.      That      board       eventually

endorsed the recommendation of renowned landscape architect John

                                                 1
                                                              Nos.    2019AP299 & 2019AP534.jjk


Nolen to establish state parks open to the public's use and

enjoyment.           As Nolen stated:

       The issue appears plain.    Is Wisconsin going to look
       upon its bay and lake shores, its rivers and bluffs,
       its dells, its inland lakes, its forests, as natural
       resources to be conserved and some portion at least
       acquired and held for the benefit of all the people——
       both for present and future generations?
Nolen, supra, at 38 (emphasis added).                                Wisconsin answered by

adopting         a        state    park         system   for     the      benefit         of    all

Wisconsinites——a                system    protected      in     part     by    the    laws      DNR

allegedly violated.

       ¶52       Members of the public need not sit idly by when a

state agency may have transgressed the very laws designed to

protect their interests.                   Rather, the legislature has guaranteed

that       any   person          "whose    substantial         interests       are    adversely

affected" by an agency decision may call upon the judiciary to

be     a     check         on     executive        decision-making.                Wis.        Stat.

§§ 227.01(9) & 227.53(1); see State ex rel. First Nat. Bank of

Wis. Rapids v. M & I Peoples Bank of Coloma, 82 Wis. 2d 529, 544

n.10, 263 N.W.2d 196 (1978) ("[J]udicial review of the action of

an administrative agency is one of the checks and balances to

achieve a proper balance between government regulation and the

protection           of    personal       and    property     interests       from    arbitrary

action.").                This    right     to     judicial     review        is   broad;        our

precedent recognizes only two narrow limits on it.                                   First, the

challenged action must "adversely affect[]" the person, that is,

it must "directly cause[]" the person's injury.                               Waste Mgmt. of
Wis., Inc. v. DNR, 144 Wis. 2d 499, 505, 424 N.W.2d 685 (1988)

(quoting Wis.'s Env't Decade, Inc. v. PSC, 69 Wis. 2d 1, 10, 230

                                                   2
                                                           Nos.    2019AP299 & 2019AP534.jjk


N.W.2d    243   (1975)       (WED     I)).       Second,          the     person's      injured

interest must be "recognized by law," meaning it must be one

"which the law recognizes or seeks to regulate or protect."                                 Id.

       ¶53   Applying        this     decades-old           framework,           the     Friends

brought a routine environmental injury case.                             The Friends claim

that DNR's grant of an easement through the Kohler-Andrae State

Park and DNR's removal and subsequent transfer of lands from the

Park     injured      its     members'       aesthetic,            conservational,             and

recreational       interests.         Moreover,        the        Friends       contend    DNR's

injurious actions were procedurally and substantively unlawful.

Procedurally,         the     Friends        complain             that      DNR's       actions

contravened the Park's master plan because the agency failed to

revise that plan as required by Wis. Admin. Code ch. NR 44.

Substantively, the Friends allege that the agency transferred

the removed Park lands to private ownership without a lawful

finding that the "lands are no longer necessary for the state's

use    for   conservation         purposes,"          as    required        by    Wis.    Stat.

§ 23.15(1) and Wis. Admin. Code § NR 1.47(2).
       ¶54   Existing law entitles the Friends to judicial review

of these claims.            Yet the majority opinion inexplicably and of

its    own   accord    rewrites        the      law    to    restrict           the    right   to

judicial review beyond that which the legislative text grants.

The majority does this in two regards.                            First, it purports to

realign the "zone of interests" limitation on Wis. Stat. ch. 227

standing with the relevant text.                      But upon closer inspection,

all    the   majority       has     done   is    rename       the        test    "substantial
interests" to mimic the statutory language without any regard

for what the words "substantial interests" actually mean.                                  This

                                             3
                                                          Nos.   2019AP299 & 2019AP534.jjk


entire relabeling exercise turns out to be a distraction from

the majority's second, more serious rewrite of the law.                               Subtly,

the   majority       opinion      injects     its    own    additional        "substantive

criteria"    limitation           into    law,     which    finds       no   home     in   the

legislative text.            Compounding its errors, the majority then

misapplies its newly minted limit on ch. 227 review, sowing more

confusion    into      ch. 227      standing.           Collectively,        the    majority

opinion's errors provide a prime example of how "textualism" can

be manipulated to conceal a result-oriented legal analysis.

               A.     The Atextual "Zone of Interests" Test

      ¶55    Let's start with a point of agreement.                           This court's

determination that a person's injured interest must fall within

the relevant law's "zone of interests" is disconnected from the

legislative text.             We first adopted the "zone of interests"

limitation in 1975, styling it after the United States Supreme

Court's      contemporaneous              interpretation           of        the      federal

Administrative Procedure Act.                     See WED I, 69 Wis. 2d at 10

(citing Ass'n of Data Processing Serv. Orgs., Inc. v. Camp, 397
U.S. 150, 153 (1970) & Barlow v. Collins, 397 U.S. 159 (1970)).

But   even      in        1975,     the    two      statutes       being       interpreted

meaningfully differed:

     The    state        statute    read:       "any     person    aggrieved         by   a[n

      agency] decision . . . and directly affected thereby shall

      be    entitled        to     judicial       review     thereof,"         Wis.     Stat.

      § 227.16 (1973-74);

     The federal statute read: "A person suffering legal wrong
      because        of    agency        action,     or     adversely        affected       or

      aggrieved by agency action within the meaning of a relevant

                                              4
                                                   Nos.    2019AP299 & 2019AP534.jjk


    statute, is entitled to judicial review thereof," 5 U.S.C.

    § 702 (emphasis added).

    ¶56     From the latter's underlined text, it is evident why

the United States Supreme Court limited federal judicial review

to only those injuries "arguably within the zone of interests to

be protected or regulated by the [relevant] statute."                      Ass'n of

Data Processing, 397          U.S. at 153.          Wisconsin Stat. § 227.16

contained no similar language which would justify this court's

imposition of an identical limitation.                   To this day, Wisconsin

statutory      law   omits       its   federal    counterpart's      "within       the

meaning of a relevant statute" language, stating instead that

any "person or agency whose substantial interests are adversely

affected by a determination of an agency" "shall be entitled to

judicial review of the decision."1               The only change in Wisconsin

law since our 1975 decision relevant here is that the statute

now includes the words "substantial interests."

    ¶57     In    short,     I    agree   that     the    "zone    of    interests"

limitation lacks a textual basis in the otherwise broad cause of
action   the     Wisconsin       legislature     affords     those      affected    by

agency decisions; in the appropriate case, perhaps this court

should revisit it.           Here, though, no party asks us to do so,

making this case an inappropriate vehicle for such an overhaul.

    1  This simplified formulation combines Wis. Stat. § 227.53
("any person aggrieved by a decision specified in [§] 227.52
shall be entitled to judicial review of the decision") and Wis.
Stat. § 227.01(9)'s definition of a "person aggrieved" ("a
person or agency whose substantial interests are adversely
affected by a determination of an agency"). See also Wis. Stat.
§ 227.52 ("Administrative decisions which adversely affect the
substantial interests of any person, whether by action or
inaction, whether affirmative or negative in form, are subject
to review . . . .").
                                5
                                                      Nos.   2019AP299 & 2019AP534.jjk


Deciding     this    issue,       when   no    one   asked       us   to    do    so,    both

deprives our deliberations of analysis refined in the fires of

adversarial litigation and unfairly surprises the parties.                               See,

e.g., City of Janesville v. CC Midwest, Inc., 2007 WI 93, ¶68,

302   Wis.    2d     599,    734    N.W.2d     428    (Ann       Walsh      Bradley,         J.,

concurring).        Still, the majority heedlessly marches forward.

      ¶58    Though        the     majority     opinion      pays          homage       to    a

"textually-driven analysis,"2 its analysis is anything but based

in    the    text.         Removing      the   atextual      "zone         of    interests"

limitation on Wis. Stat. ch. 227 standing should make judicial

review easier to obtain.                 But the majority manages to do the

opposite by: (1) merely applying the same restrictive "zone of

interests" test under a label only superficially matching the

text; and (2) using the nominally textual critique of "zone of

interests"     as     cover       for    the   introduction           of   a     new,    more

restrictive,         and     still       atextual,      "substantive              criteria"

limitation.

                             B.    Same Test, New Name
      ¶59    The     majority      opinion     declares      a    textualist        victory

over the "zone of interests" test.                   In reality, all it has done

is relabel the existing test to create the illusion that it is

consistent with the legislative text.                     The majority claims it

has eradicated the subjectivity supposedly present in WED I's

articulation of the "zone of interests" test.                         But the truth is

      2See, e.g., majority op., ¶28; id., ¶25 (complaining "the
'zone of interests' terminology is untethered to the text");
id., ¶26 (proclaiming that "the 'zone of interests' language" is
not   "grounded . . . in   the    statutory   text"); id.,   ¶39
(criticizing     a    "pre-Kalal     approach"     to  statutory
interpretation).
                                 6
                                                       Nos.   2019AP299 & 2019AP534.jjk


that as early as the 1980s this court has articulated the "zone

of interests" test exactly the same way the majority opinion now

asserts: a "statutory question" on whether the "nature of the

statute"     "recognizes    or     seeks       to     regulate    or   protect"      the

plaintiff's injured interest.                  See    Waste Mgmt., 144 Wis. 2d

at 503-508.       The    only    change    the        majority   opinion     makes   is

renaming the test "substantial interests" rather than "zone of

interests."3

       ¶60   Simply     renaming    the        test     "substantial     interests,"

however, fails to actually interpret what the words "substantial

interests" mean.         Is "substantial interests" a legal term of

art?       Or is this test the result of those two words' common,

ordinary, and accepted meaning?                     The majority does not say.

Yes, the majority opinion recites some statutory history, but

its    conclusory     musing     that     those        changes     somehow    do     not

"endorse[]" the "zone of interests" label while simultaneously

not "abrogating" its substance is far from a true text-based

analysis.4     See majority op., ¶27.               In sum, the majority opinion




       See, e.g., majority op., ¶¶12 & 30 (calling "zone of
       3

interests" a "misnomer"); id., ¶25 (claiming to change only "the
'zone of interests' terminology" (emphasis added)); id., ¶¶2
& 28 (concluding that the "'zone of interests' nomenclature" has
"no basis in the text" (emphasis added)); id., ¶46 (purporting
to clarify only "that the "zone of interests" expression of
standing has no basis in Wisconsin law" (emphasis added)).
     4 Citation to three cases decided after the 1975 amendment

that never even mention "substantial interests"——except in
footnotes merely quoting the full statutory text——does not cure
the dearth of a "textually-driven analysis."         Those cases
expressly rely on WED I's pre-amendment interpretations without
reservation or even acknowledging the statutory changes.

                                           7
                                                            Nos.      2019AP299 & 2019AP534.jjk


maintains a judicial limitation on Wis. Stat. ch. 227 standing

that    remains       unaddressed         in        light        of     the     legislature's

"substantial interest" language.

   C.   A Distraction from the New "Substantive Criteria" Limit

       ¶61   The     majority       opinion's          hollow          label     change         only

obscures the subtle insertion of another, more exacting atextual

limitation——and          the   majority's       prompt          misapplication             of   that

limitation.         According       to    the       majority,          standing       to    invoke

judicial review now turns on whether the law underlying the

claim    both:       (1) protects,          recognizes,                or     regulates          the

petitioner's        injured      interest;          and     (2) contains         "substantive

criteria."         The    problem    with       the       new    "substantive         criteria"

limitation is threefold.             First, it is based on a single court

of appeals decision that neither cites any authority for this

limitation    nor        supports   how     the       majority         opinion    applies         it

here.    Second, the search for "substantive criteria" conflates

standing     with    a     prejudgment         on     the       merits.         And    finally,

demanding "substantive criteria" forsakes the actual legislative
text.    Such a condition overrides the substantive criteria and

procedures     that       Wis.    Stat.     ch. 227             already       provides,         thus



     A real analysis of "substantial interests" might mean that
neither the "zone of interests" label nor its substance survive.
The test (under whichever label) requires interpreting the law
allegedly violated. That makes sense under the federal "within
the meaning of a relevant statute" language; it makes little
sense in a statute lacking similar language.             Perhaps
Wisconsin's legislature crafted a broader judicial review
provision to ensure a more robust judicial check on state
agencies than the federal Congress deemed necessary.    Whatever
the answer is, the majority opinion's label change simply puts
spoiled milk into a new carton, which fails to address the
problem.
                                8
                                                         Nos.   2019AP299 & 2019AP534.jjk


overruling    the        legislature's        policy     decision     to   grant   broad

standing to challenge agency decisions.

                                        1.   Chenequa

    ¶62     The majority opinion draws its "substantive criteria"

limitation from Chenequa Land Conservancy, Inc. v. Village of

Hartland, 2004 WI App 144, 275 Wis. 2d 533, 685 N.W.2d 573.                            The

majority's reliance on Chenequa is puzzling, however.                           For one,

the Chenequa court created the "substantive criteria" limitation

out of whole cloth as it cites no case or statute for this

limit.      See     id.,       ¶¶21 & 25.         More   confounding,      though,     the

majority misapplies Chenequa's "substantive criteria" limit to

reach a result contrary to the one Chenequa compels.

    ¶63     To explain, Chenequa involved a prospective buyer, the

Chenequa Land Conservancy, Inc. ("Chenequa"), displeased that

the Department of Transportation (DOT) sold DOT-owned lands to a

competing    bidder.             Chenequa's       challenge      invoked   Wis.    Stat.

§ 84.09(5), a statute containing a similar provision to one in

Wis. Stat. § 23.15(1) at issue in this case.                          Section 84.09(5)
authorizes        DOT     to    sell     department-owned         property      when    it

"determines that the property is no longer necessary for the

state's     use     for        transportation       purposes."          That    language

parallels    the        "no    longer    necessary       for    the   state's   use    for

conservation purposes" language in § 23.15(1).                          See also Wis.

Admin. Code § NR 1.47(2).

    ¶64     As a prospective buyer, Chenequa was not challenging

the determination that the land was no longer necessary for the
state's use; it needed the land sale to happen in order to

purchase it.        Rather, Chenequa's challenge centered on how DOT

                                              9
                                                         Nos.    2019AP299 & 2019AP534.jjk


selected the winning bidder——a matter unrelated to whether the

land remained "necessary for the state's use for transportation

purposes."       But § 84.09(5) was silent as to the substantive

criteria by which DOT should select the winning bid.                              As such,

the   court    of     appeals    concluded        that        because    "there     are    no

substantive     requirements           governing        the     sale . . . other         than

DOT's obligation to determine that the property is no longer

necessary     for    highway     purposes,"        Chenequa       lacked     standing      to

seek judicial review of the bidding process.                              Chenequa, 275

Wis. 2d 533, ¶25 (emphasis added).                   By using "other than," the

Chenequa      court     held     that     the       statute's         only      substantive

criterion was the determination about the lands' necessity for a

specified purpose.5           But because that determination was the only

substantive criterion and Chenequa's bid-selection challenge did

not implicate it, Chenequa lacked standing.

      ¶65     From this holding, the majority opinion engages in a

glaring non sequitur.             Like the Chenequa court, the majority

recognizes      that        "§ 23.15    provides         no      substantive      criteria
governing the sale other than [DNR]'s obligation to determine

the   lands    are     no    longer    necessary        for     the     state's    use    for

conservation        purposes."         Majority     op.,        ¶40   (emphasis     added).

But   then,     without        explanation         or     analysis,        the    majority

concludes that despite the Friends' challenge directly invoking

the       substantive         criterion       in        § 23.15,          the      Friends'

conservational        interests        "are   not       protected,       recognized,       or


      5Other than, Collins Dictionary, https://www.collinsdiction
ary.com/us/dictionary/english/other-than ("You use other than
after a negative statement to say that the person, item, or
thing that follows is the only exception to the statement.").
                                10
                                                              Nos.      2019AP299 & 2019AP534.jjk


regulated under § 23.15, [and] that statute cannot serve as a

basis for conferring standing on the Friends."                                 Id.       That simply

does not follow.

       ¶66        Under the most generous read, the majority opinion is

falsely equating the Friends' interests with those of Chenequa.

But the two petitioners raised different challenges.                                         Chenequa

did    not     challenge           DOT's     determination         that       the    land      was    no

longer necessary for state purposes (because they wanted the

sale to occur, just under different terms).                                     The Friends, by

contrast,         do     not       want    the   transfer       to       occur       and    directly

challenge DNR's determination that the affected lands are no

longer        necessary         for       conservational           purposes.               Therefore,

applying          Chenequa's         "substantive        criteria"            holding        actually

leads    to       the    opposite          conclusion    than        the      one    the     majority

reaches.

              2.       Prejudging the merits at the standing stage

       ¶67        A     threshold          standing     determination               decides      only

whether       a       petitioner      is    entitled     to    be       heard       by   the   court;
"standing in no way depends on the merits of the p[etitioner]'s

contention            that     particular        conduct      is     illegal."              Warth     v.

Seldin, 422 U.S. 490, 500 (1975).                          Indeed, as we explained in

Moustakis v. DOJ, "[s]tanding and statutory interpretation are

distinct and should not be conflated."                             2016 WI 42, ¶3 n.2, 368

Wis.     2d       677,       880     N.W.2d      142.         Yet       the     majority's           new

"substantive criteria" limitation appears to do just that——it

conflates the Friends' standing with a prejudgment on the laws
allegedly         violated.           Thus,      not    only       is    the     majority's          new

"substantive criteria" limit on judicial review unsupported by

                                                  11
                                                             Nos.    2019AP299 & 2019AP534.jjk


any   precedent,       it     also        runs        counter       to    our     case      law    by

conflating standing with statutory interpretation.

                             3.    No basis in the text

      ¶68     More     fundamentally,                 this        "substantive           criteria"

limitation betrays the legislative text.                             No provision in Wis.

Stat. ch. 227 directs courts to seek out substantive criteria in

the statute or regulation at issue.                          In fact, such a directive

conflicts     with    portions          of   ch. 227         that    already       provide         the

substantive      lens        for     judicial             review     and     the       applicable

procedures.

      ¶69     Under        Wis.    Stat.           § 227.57,         a     reviewing          court

substantively evaluates the agency decision for:

     "a    material       error     in      procedure        or     a    failure      to    follow

      prescribed procedure" that impaired "the fairness of the

      proceedings or the correctness of the action";

     an erroneous interpretation of applicable law;

     "any finding of fact" on which the agency action depends

      "that    is     not    supported           by       substantial      evidence         in     the
      record" or was "determined without a hearing"; or

     an exercise of discretion "outside the range of discretion

      delegated       to    the    agency        by       law,"     "inconsistent           with    an

      agency rule, an officially stated agency policy or a prior

      agency practice, if deviation therefrom is not explained to

      the    satisfaction          of     the      court      by    the    agency,"         "or     is

      otherwise       in    violation         of      a    constitutional         or     statutory

      provision."
Critically,      these       provisions            provide         the     only     substantive

criteria by which a court may review an agency's decision.                                         See

                                                 12
                                                          Nos.      2019AP299 & 2019AP534.jjk


§ 227.57     (limiting       the     scope        of    judicial        review       to    these

criteria).6         Chapter       227     likewise       establishes           comprehensive

procedures         for      judicial        review            of     agency         decisions.

See §§ 227.40-227.60.

     ¶70    Despite ch. 227's existing substantive and procedural

judicial-review          provisions,        the    majority          opinion     denies         the

Friends     standing         in      part      because         "nothing         in        § 23.15

'establish[es]           procedures       to      protect          persons     or     entities

interested       in'     challenging        land       sale    decisions."            Majority

op., ¶40    (alteration         in    original)         (quoting       Chenequa,          275    13

Wis. 2d 533, ¶22).           But never has this court held, and certainly

no statute directs, that the only reviewable agency decisions

are those that implicate substantive laws containing their own

judicial-review criteria and procedures.                           Such a rule forsakes

the plain text of ch. 227.                That rule is also nonsensical:                        Why

would     the     right    to     judicial        review       depend     on     substantive

statutes        containing      their     own      judicial-review            criteria          and

procedures when those criteria and procedures already appear in
a statutory chapter entirely dedicated to judicial review?                                      The

majority        opinion's         newly     crafted           "substantive           criteria"

limitation is nothing short of the enactment of judicial policy

at odds with legislative policy enshrined in the statutory text.



     6 The Friends' challenge fits well within these criteria.
For example, a court could adjudicate whether redrawing the
Park's boundaries without amending the Park's master plan was
"inconsistent with" or "otherwise in violation of" Wis. Admin.
Code ch. NR 44.     So, too, could a court answer whether the
factual finding that the disposed lands were "no longer
necessary for the state's use for conservation purposes" lacked
"support[] [from] substantial evidence in the record."
                                13
                                                         Nos.      2019AP299 & 2019AP534.jjk


                         D.     The Textualism Smokescreen

      ¶71    Though the majority opinion seeks to style itself as a

"textually-driven analysis," the above shows it actually gives

little regard to the text.                  This dissonance supplies a prime

example of how the textualism descriptor and the objectivity it

allegedly imparts can be used to conceal or distract from an

otherwise result-orientated analysis.

      ¶72    Broadly          speaking,     textualism            is      an     approach       to

interpreting laws that focuses almost exclusively on the "plain

meaning" of the statutory text.                       See generally State ex rel.

Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶¶38-52, 271

Wis. 2d     633,    681       N.W.2d     110.         That    emphasis         on      the    text

generally disregards the enacting body's intent and the law's

underlying purpose, to the extent either is not "ascertainable

from the text and structure."                        Id., ¶¶48-51.             The purported

virtue      of    this        approach     is    that        it    constrains          judicial

discretion by curbing any tendency to let policy preferences

color     legal    interpretations          under       the       guise     of      legislative
"intent" or "purpose."7               Just read and apply the law as written.

Simple, right?

      ¶73    Unfortunately, that's not always the case.                                 Empirics

and     experience       tell     us     that    a    textualist          approach       is     as

susceptible        to     a     result-driven          analysis        as        any    of     its

alternatives.            That    is    because       textualism        invites         the    very



      7See Antonin Scalia, A Matter of Interpretation 17-18, 22,
40-41 (Amy Gutmann ed., 1997); Antonin Scalia & Bryan A. Garner,
Reading Law at xxviii (2012); see also John F. Manning, Justice
Scalia and the Idea of Judicial Restraint, 115 Mich. L. Rev. 747
(2017).
                               14
                                        Nos.   2019AP299 & 2019AP534.jjk


judicial discretion it claims to oust; it simply shifts that

discretion to between the lines.    Which version of textualism is

appropriate?8   Which words deserve attention?9        When do those

words shift from "plain" to "ambiguous"?10     Which canons of legal




     8 Multiple ideological "camps" of textualism have emerged
that emphasize either formalism or flexibility. See Tara Leigh
Grove, Which Textualism?, 134 Harv. L. Rev. 265, 279-90 (2020).
The divergent textualist opinions in Bostock v. Clayton
County, 590 U.S. ___, 140 S. Ct. 1731 (2020), exposed the wide
discretion a textualist Justice exercises in identifying the
relevant "context"——semantic, social, or otherwise——in which she
interprets the text. See Grove, supra, at 279-90.
     9 Not only do the United States Supreme Court's recent cases
reveal that courts have a wide "choice of context," they also
face   a  "choice   of   text"   dilemma that   can  be   outcome
determinative.    See William N. Eskridge, Jr. & Victoria F.
Nourse, Textual Gerrymandering, 96 N.Y.U. L. Rev. 1718, 1738-88
(2021). "[T]he number of 5-4 splits in cases involving textual
method deployed by both sides," which regularly turn on the
Justices' differing "choice of text," indicate that no singular
"plain   meaning"   actually   exist.     See  Victoria   Nourse,
Textualism 3.0, 70 Ala. L. Rev. 667, 669-84 (2019).
     10"Language is often ambiguous; the distinction between
'plain' and 'ambiguous' is in the eye of the beholder; and both
words too often are conclusory labels a court pins on a statute,
making its decision appear result-oriented."      State ex rel.
Kalal v. Cir. Ct. for Dane Cnty., 2004 WI 58, ¶63, 271
Wis. 2d 633, 681 N.W.2d 110 (Abrahamson, C.J., concurring)
(footnotes   omitted);   see   also   State   v.   Byers,   2003
WI 86, ¶¶45-56, 263 Wis. 2d 113, 665 N.W.2d 729 (Abrahamson,
C.J., concurring).

                               15
                                            Nos.   2019AP299 & 2019AP534.jjk


interpretation apply?11      Which canons carry the day when two

different   sets   of   canons   compel   separate    outcomes?12      What

happens when a single canon cuts in both directions?13            Judicial

discretion abounds, yet rarely does the rationale for how a

court exercises any of that discretion find its way on to the




     11The choice of canons is vast, with as much as 187
different options from which to cherry pick.      See William N.
Eskridge, Jr., The New Textualism and Normative Canons, 113
Colum. L. Rev. 531, 536 (2013) (reviewing Scalia & Garner, supra
note 6).   Moreover, not every Justice on this court agrees on
which interpretive canons are actually "canon," which can lead
to diverging results.   See, e.g., United Am., LLC v. DOT, 2021
WI 44, ¶15 & n.9, 397 Wis. 2d 42, 959 N.W.2d 317. Nor is there
agreement on when these canons should apply in any given case.
See State v. Peters, 2003 WI 88, ¶14, 263 Wis. 2d 475, 665
N.W.2d 171; see also James v. Heinrich, 2021 WI 58, ¶¶76-83, 397
Wis. 2d 517, 960 N.W.2d 350 (Dallet, J., dissenting).
     12"[T]here is no canon for ranking or choosing between
canons; the code lacks a key."    Richard A. Posner, The Federal
Courts: Crisis and Reform 277 (1985).     More vexingly, some of
the most common canons directly spar against one another.    See
Karl N. Llewellyn, Remarks on the Theory of Appellate Decision
and the Rules or Canons About How Statutes Are to Be
Construed, 3 Vand. L. Rev. 395, 401-06 (1950); see also Anita S.
Krishnakumar, Dueling Canons, 65 Duke L.J. 909 (2016).
     13Case in point, the recent James v. Heinrch decision cited
the canon against surplusage as supporting the majority's end
result, despite the fact that the same canon cut in the opposite
direction.    See James, 397 Wis. 2d 517, ¶81 (Dallet, J.,
dissenting).    The majority opinion never explained why it
nevertheless applied this canon only for its conclusion.
                                16
                                                           Nos.   2019AP299 & 2019AP534.jjk


written page.            Far from unfailing objectivity,14 the textualist

label      can    be    "a   rhetorical       smokescreen"        obscuring       a    result-

oriented analysis.15

      ¶74        The metaphor of a smokescreen precisely captures the

majority opinion.              The majority attempts to pass its analysis

off   as    impartially            applying   the    text.        But   in   reality       the

majority reaches a result unsupported by that text.                                   Here the

majority         perpetuates         the   "zone    of     interests"      limitation       on

ch. 227 standing by changing only its label.                            While this label

change      from       "zone    of    interests"      to     "substantial         interests"

superficially aligns the same "zone of interests" test with the

statutory         text,      the     majority's     analysis       fails     to       actually

address     this       test's      substantive      inconsistency        with     the    text.

Indeed, that whole exercise of arbitrarily grafting the same

       The textualist's various canons are often disconnected
      14

from legislative realities, meaning a textualist analysis
"actively   shape[s]"   legal   texts   rather   than   "passively
reflect[s]" the enacting body's plain meaning.        See Abbe R.
Gluck & Lisa Schultz Bressman, Statutory Interpretation from the
Inside-An Empirical Study of Congressional Drafting, Delegation,
and the Canons: Part I, 65 Stan. L. Rev. 901, 961-64 (2013).
Indeed, many of the canons require the court to indulge
substantive   presumptions   that   reflect   value   preferences,
regardless   of   whether   the   enacting   body   shares   those
presumptions or preferences.       See Abbe R. Gluck, Justice
Scalia's Unfinished Business in Statutory Interpretation, 92
Notre Dame L. Rev. 2053, 2071-72 (2017).

       Neil H. Buchanan & Michael C. Dorf, A Tale of Two
      15

Formalisms, 106 Cornell L. Rev. 591, 640 (2021); see also
William N. Eskridge, Jr. & Philip P. Frickey, Foreword: Law As
Equilibrium, 108 Harv. L. Rev. 26, 77-78 (1994).         Indeed,
textualism can, at times, function as "indirect purposive
analysis [that] enables just as much judicial discretion as the
purposivist interpretive tools that textualists decry——but under
the guise of neutral, objective linguistic or canon-based
analyses." Anita S. Krishnakumar, Backdoor Purposivism, 69 Duke
L.J. 1275, 1280 (2020).
                               17
                                                            Nos.   2019AP299 & 2019AP534.jjk


test   onto     different       text     only    distracts          from   the   majority's

subtle       adoption       of      an     additional,              judicially        crafted

"substantive criteria" limitation that lacks any textual basis.

       ¶75    Further      exposing         the        majority's          disregard      for

legislative text and this court's interpretive principles is the

majority's application of the enhanced limitations on Wis. Stat.

ch. 227 standing.          The majority opinion ignores critical context

by   interpreting       each     substantive          law    underlying       the    Friends'

petition in isolation.             See majority op., ¶¶32–45.                  This divide-

and-conquer approach to legal interpretation is wholly foreign

to our interpretive principles.                   See Kalal, 271 Wis. 2d 633,

¶¶46, 48-49 (explaining that "statutory language is interpreted

in the context in which it is used; not in isolation but as part

of a whole"; "a plain-meaning interpretation cannot contravene a

textually or contextually manifest statutory purpose").

       ¶76    Of course, none of this is to say that the text of

statutes or regulations is inherently unreliable; every court

must read the law's words to interpret the law's meaning.                                 But
here, the majority is not engaging in an objective, text-driven

analysis.            Rather,      the    majority           opinion's        invocation   of

textualist         principles     attempts       to    hide        an   otherwise    result-

driven       opinion    aimed      at    keeping        the        Friends     out   of   the

courtroom.

                                            II

       ¶77    Turning next to the proper analysis in this case, I

conclude the Friends have standing to challenge DNR's actions.
Current      law    asks   only    two    questions:          (1) did      the   challenged

actions "directly cause[]" the Friends' injuries; and (2) are

                                            18
                                                       Nos.   2019AP299 & 2019AP534.jjk


those injured interests ones that the challenged law recognizes,

protects, or regulates?16           See, e.g., Waste Mgmt., 144 Wis. 2d

at 505.       The   answer   to    both     inquiries         is   a     straightforward

"yes."

                                    A.    Injury

      ¶78     The Friends claim that DNR granted an easement through

the   Park,    removed    Park     lands,       and    conveyed        those    lands   to

private ownership contrary to law.                    It contends these unlawful

acts injured its members' interests in:

     continuing to enjoy and recreate in the removed portion of

      the     Park——including       camping,          hiking,       snowshoeing,        and

      biking——as they have in the past;

     observing     and   studying       plants,      birds,       and    animals   whose

      habitats will become inaccessible or reduced due to the

      transfer of public land to private ownership;

     the   conservational        value    of    the    affected         Park   lands   in

      preserving "the Black River, its wetlands, the forest, and

      the adjoining Lake Michigan as an ecological whole"; and
     the aesthetics of the area adjacent to the affected Park

      lands.17


      16Though I question the continued validity of the second
limitation in light of the yet-to-be interpreted "substantial
interests" language, this issue has not been properly presented
to the court and so I continue to apply the law as it currently
stands. See supra, ¶¶6-8.
     17 Because  I   ultimately   deem these  alleged  injuries
sufficient to establish standing, I do not address the Friends'
other alleged injuries arising from a proposed golf course
project near the Park and their nearby homes. The link between
DNR's actions here and the golf course's construction raise a
more complex analysis than necessary to resolve this case. See
generally Wis.'s Env't Decade, Inc. v. PSC, 69 Wis. 2d 1, 14,
230 N.W.2d 243 (1975) (WED I).
                                19
                                                               Nos.    2019AP299 & 2019AP534.jjk


Perhaps trifling to some, these alleged injuries to the members'

"aesthetic,      conservational               and   recreational             interests       ha[ve]

been    readily        accepted          as    sufficient         to        confer    standing."

WED I, 69 Wis. 2d at 10; see also City of Mayville v. DOA, 2021

WI 57, ¶18, 397 Wis. 2d 496, 960 N.W.2d 416 (instructing that

"standing      should        be    liberally        construed"             such   that      "even   a

trifling       interest           may    be    sufficient             to     confer        standing"

(citations omitted)).               Indeed, the persuasive federal authority

on this point uniformly holds that so long as the allegations

include regular interaction with the affected lands and concrete

intentions to interact with them in the future,18 as opposed to a

solitary       prior     use        or    "some         day"     intentions,19           then    the

environmental        harm     constitutes           a    direct       injury.         See,      e.g.,

Waste       Mgmt.,   144      Wis.       2d    at   509        (identifying          the    federal

administrative standing doctrine as "particularly persuasive").

       ¶79     The Friends' allegations raise concrete injuries to

its members' ongoing aesthetic, conservational, and recreational

interests       in     the     affected        Park       lands.             Accordingly,        and




       See,
       18     e.g.,   Summers v.   Earth  Island   Inst.,  555
U.S. 488, 494 (2009); Friends of the Earth, Inc. v. Laidlaw
Env't Servs. (TOC), Inc., 528 U.S. 167, 181–82 (2000); Sierra
Club v. EPA, 939 F.3d 649, 664 (5th Cir. 2019); Sierra Club v.
U.S. Dep't of the Interior, 899 F.3d 260, 283 (4th Cir. 2018);
Nat'l Wildlife Fed'n v. Espy, 45 F.3d 1337, 1340–41 (9th
Cir. 1995); Save Our Cmty. v. EPA, 971 F.2d 1155, 1160–61 (5th
Cir. 1992); United States v. Metro. St. Louis Sewer Dist., 883
F.2d 54, 56 (8th Cir. 1989).

       See,
       19      e.g.,  Lujan  v.  Defs.                                 of   Wildlife,            504
U.S. 555, 563-64 (1992); Lujan v. Nat'l                                Wildlife Fed'n,           497
U.S. 871, 889 (1990).
                              20
                                                        Nos.      2019AP299 & 2019AP534.jjk


consistent        with       long-settled     precedent,          the    Friends        allege

sufficiently direct injuries to confer standing.

            B.    Protected, Recognized, or Regulated Interests

       ¶80    The question then becomes whether the Friends' injured

interests        are    "protected,        recognized,       or     regulated"         by    the

"nature of" the laws supposedly violated.                         Id. at 508.          To make

that     determination,            we     employ     our       usual       interpretative

principles.            See    Foley-Ciccantelli        v.    Bishop's          Grove    Condo.

Ass'n, Inc., 2011 WI 36, ¶¶43-44, 333 Wis. 2d 402, 797 N.W.2d

789; see also Lexmark Int'l, Inc. v. Static Control Components,

Inc., 572 U.S. 118, 127 (2014).                    Here, the Friends contend its

members' interests are protected, recognized, or regulated by

two categories of laws:              (1) the substantive protections in Wis.

Stat. § 23.15(1) and Wis. Admin. Code § NR 1.47(2); and (2) the

procedural protections in Wis. Admin. Code ch. NR 44.                             I address

each in turn.

                              1.   Substantive protections
       ¶81    "State−owned lands within state park boundaries shall
not    be    sold      or    otherwise      disposed    of."            Wis.    Admin       Code

§ NR 1.47(1).            Needing     to    circumvent       this    restriction         so    it

could transfer 4.59 acres of Park lands to private ownership,

DNR cleverly redrew the Park's boundaries to remove those 4.59

acres.       With the lands now outside state park boundaries, DNR

faced    only     one        additional     hurdle——a       determination         that       the

removed lands were "no longer necessary for the state's use for

conservation purposes."                 See Wis. Stat. § 23.15(1); Wis. Admin.
Code § NR 1.47(2).             DNR made that determination, but the Friends

dispute whether DNR did so lawfully.
                                             21
                                                         Nos.   2019AP299 & 2019AP534.jjk


      ¶82     The    required        determination          that        the     lands     are

unnecessary "for conservation purposes" repeated in § 23.15(1)

and § NR 1.47(2) plainly protects, recognizes, and regulates the

conservational interests of any member of the public.                                  Though

these      laws   reference      the     "state's       use,"     the    mention       simply

recognizes        that    the    state     is     the    steward    of        the   public's

interests in state park lands.                    That is especially clear when

viewed in context.              The closely related Wis. Stat. § 27.01(1)

declares it to be the legislative policy that such lands be

conserved "to provide areas for public recreation and for public

education in conservation and nature study" (emphases added).

See Kalal, 271 Wis. 2d 633, ¶49 (emphasizing the importance of

"closely-related          statutes"        such    as     "explicit       statements       of

legislative purpose").               The next subsection, § 27.01(2), then

empowers DNR to carry out that legislative policy as the steward

of   park     lands.       This      all     comports      with    the        precipitating

history,     culminating        in   John       Nolen's    declaration          that    these

invaluable lands should be conserved "for the benefit of all the
people——both        for   present      and      future     generations."20             Nolen,

supra, at 38.

      ¶83     Therefore, § 23.15(1) and § NR 1.47(2)'s conditioning

the disposition of DNR-owned lands on a finding that the lands

are no longer necessary for conservation purposes——read in the

       Though the class of persons whom a law protects,
      20

recognizes, or regulates can be large——as is the case here——that
does not mean anyone in that class may sue whenever the relevant
agency acts.   The first prong still limits the judicial-review
right to those class members adversely affected (directly
injured) by the agency action.     See Wis. Stat. § 227.01(9);
Waste Mgmt. of Wis., Inc. v. DNR, 144 Wis. 2d 499, 505, 424
N.W.2d 685 (1988).
                               22
                                                         Nos.    2019AP299 & 2019AP534.jjk


proper context of DNR's role as the public's steward over public

lands——makes          clear       that       this     required      finding        protects,

recognizes, and regulates the public's interest in conserving

those lands for their recreational, educational, and aesthetic

value.       Cf. Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians

v.    Patchak,       567   U.S.        209   (2012)    (concluding     that        a    statute

authorizing        discretionary             land   acquisition     did,      in       context,

nonetheless          regulate       the       acquired     land's    use,      such          that

"neighbors to the use . . . are reasonable——indeed, predictable—

—challengers" to the land's acquisition given how the new use

would       affect    their       "economic,        environmental,       or    aesthetic"

interests).          Accordingly, § 23.15(1) and § NR 1.47(2)'s concern

for    the    Friends'      aesthetic,          conservational,      and      recreational

interests confer standing to raise its substantive challenge.

                                  2.    Procedural rights

       ¶84    "Procedural rights are special."                      Lujan v. Defs. of

Wildlife, 504 U.S. 555, 572 n.7 (1992) (cleaned up).                                   Because

process matters, alleged procedural violations routinely bestow
standing      on     any   member       of    the   public   directly      injured           by   a

procedurally flawed agency action.                     We see this most often with

claimed      violations       of       the    procedural     Wisconsin     Environmental

Policy Act (WEPA).21               Though no WEPA claim is raised here, the

Friends      do    allege     a    qualifying         procedural    violation           of    the



       See, e.g., Applegate-Bader Farm, LLC v. DOR, 2021
       21

WI 26, 396 Wis. 2d 69, 955 N.W.2d 793; Milwaukee Brewers
Baseball Club v. DHSS, 130 Wis. 2d 56, 387 N.W.2d 245 (1986);
WED I, 69 Wis. 2d 1.    In fact, a procedural violation confers
standing even when an agency might ultimately reach the same
decision after satisfying the missed procedural step.       See
Massachusetts v. E.P.A., 549 U.S. 497, 517-18 (2007).
                               23
                                                     Nos.    2019AP299 & 2019AP534.jjk


analogous procedures required by Chapter NR 44 of the Wisconsin

Administrative Code.

     ¶85        Chapter     NR   44   creates    a   process      for    the    uniform

management of park lands following a land classification system.

See §§ NR 44.01, NR 44.05-44.07.                "A master plan establishes the

authorized management and development on a property, and only

those management and development activities identified in the

master plan may be pursued by [DNR]."                      § NR 44.04(9) (emphases

added).         The master plan must include, among other things, a

"general property description"; a "statement of general goals

and objectives for management and use, and a description of how

the property's statutory and other purposes and benefits will be

realized";       and   "management,      acquisition,        development        and    use

plans,     with     appropriate        maps     showing     the   land     management

classifications."            § NR 44.04(9)(a).         This regulatory chapter

also provides a process for revising a park's master plan.                            The

revision        process   demands      that   the    affected     public       be    given

opportunities          to        participate,        see      §§ NR       44.04(1)(a)
& 44.04(7)(f), and requires careful study of the issues similar

to (if not exactly) the environmental analysis required under

WEPA,     see    § NR 44.04(8)        (cross-referencing       Wis.     Stat.       § 1.11

(WEPA)).22

     ¶86        Kohler sought to acquire Park land adjacent to its own

property to construct a golf course.                 Because a golf course was

     22Even when a full WEPA-style impact analysis is not
needed, Wis. Admin. Code § NR 44.04(8)(c)3. still requires that
a plan revision or amendment involve "[a] regional analysis
addressing the economic, ecological and social conditions,
opportunities and constraints associated with the property on a
local and regional scale."
                               24
                                                         Nos.     2019AP299 & 2019AP534.jjk


apparently      inconsistent         with    the        Park's      master       plan,    DNR

initiated a process to alter it; DNR never finished that plan

revision.      Therefore, following its removal and transfer of Park

lands    to    Kohler,      the    master        plan     contained       an     inaccurate

"general       property           description"              and      land        management

classifications        inconsistent         with      the    Park's     new      geographic

footprint.       DNR also failed to study the environmental impact

this change would have on the Park.                     The Friends maintain all of

this is unlawful.           See § NR 44.04(9) ("[O]nly those management

and development activities identified in the master plan may be

pursued by [DNR]" (emphases added)); § NR 44.04(8)(c)3.

      ¶87     While     a   plan's      substance        internally         guides       DNR's

management of park lands, the regulatory text makes clear that

the process to adopt or alter the plan exists to protect the

affected      public.        The     affected         public      explicitly       includes

"persons or groups who are affected by a master plan or project"

and   "persons      with    an    interest       in   [DNR]       management      practices

across a specific area or statewide."                        § NR 44.04(1)(a).           Park
neighbors and users like the Friends' members are such affected

persons.      The law protects these affected parties by ensuring

"public involvement"——a phrase repeated no less than 18 times

throughout ch. NR 44——in the process, which may take a variety

of forms.      With few exceptions not applicable here, effectuating

public   involvement        in    any   master        plan    process       is   mandatory.

§ NR 44.04(7)(f).

      ¶88     The     Friends'      petition          raises       serious       procedural
questions regarding the lawfulness of DNR's redrawing of Park

boundaries contrary to the master plan's property description or

                                            25
                                                       Nos.   2019AP299 & 2019AP534.jjk


without sufficient environmental study.                    Our job here is not to

decide those procedural questions.                     Instead, we face a very

narrow   question:    do     these    procedures          protect,     recognize,     or

regulate the interests of the Park's neighbors and users?                            The

answer is clearly yes.         The Friends' members are the "[a]ffected

or   interested     parties"    for       whom     the    law's     mandatory   public

involvement      processes     are    meant       to     protect.      As   such,    the

Friends have standing to pursue this procedural challenge as

well.

                                          III

      ¶89   The majority opinion goes to great lengths to slam

shut the courthouse doors on those who seek judicial review of

agency decisions.       In creating additional barriers to judicial

review, the majority twists the statutory text and bends our

case law.     And what's the toll of this court substituting its

policy   judgment    for     that    of     the    legislature?        Taken    to   its

logical conclusion, the majority's new approach to Wis. Stat.

ch. 227 standing grants DNR the unfettered right to redraw all
state park boundaries.         In redrawing the boundaries, DNR will be

able to remove, and then sell off, every last inch of this

cherished land to private entities, and not a single Wisconsin

citizen——for whom the parks exist——could challenge that conduct

in court.     Not only is that result absurd, it betrays the broad

cause of action the legislature endowed on citizens to challenge

such lawless agency behavior in court.                        We have upheld that

right for many just like the Friends, and we should uphold that
right    here.        Because        four        Justices     rule     otherwise,      I

respectfully dissent.

                                            26
                                             Nos.   2019AP299 & 2019AP534.jjk


    ¶90   I   am   authorized   to   state   that    Justices    ANN   WALSH

BRADLEY and REBECCA FRANK DALLET join this dissent.




                                     27
    Nos.   2019AP299 & 2019AP534.jjk




1